SECOND AMENDED AND RESTATED
 
LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
CENTRAL ENERGY GP LLC
 
(A DELAWARE LIMITED LIABILITY COMPANY)
 
 
 

--------------------------------------------------------------------------------

 
 
SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
CENTRAL ENERGY GP LLC
 
TABLE OF CONTENTS
 

 
Article 1
   
Definitions
       
1.1
Definitions
4
1.2
Construction
14
       
Article 2
   
Organization
       
2.1
Formation
15
2.2
Name
15
2.3
Registered Office; Registered Agent; Principal Office; Other Offices
15
2.4
Purpose
15
2.5
Foreign Qualification
15
2.6
Term
15
2.7
Powers
15
2.8
No State-Law Partnership; Withdrawal
15
2.9
Certain Undertakings Relating to the Separateness of the MLP
16
2.10
Title to Company Property
17
       
Article 3
   
Matters Relating to Members
       
3.1
Members
17
3.2
Issuing Additional Membership Interests and New Securities
17
3.3
Loans, Advances and Guarantees
19
3.4
Liability by Members to Third Parties
19
3.5
Encumbrance of Membership Interest
19
3.6
Right of First Refusal
20
3.7
Meetings of the Members
22
3.8
Quorum; Voting Requirement
22
3.9
Notice of Meetings
22
3.10
Waiver of Notice
23
3.11
Action Without a Meeting
23
3.12
Proxies
23
3.13
Voting by Certain Holders
23
3.14
Denial of Appraisal Rights
23
3.15
Nondisclosure of Material Information and Trading of Common Units
23
       
Article 4
   
Capital Contributions and Capital Accounts
       
4.1
Capital Contributions
24
4.2
Loans
25
4.3
Return of Contributions
25

 
 
1

--------------------------------------------------------------------------------

 
 

 
Article 5
   
Distributions and Allocations
       
5.1
Distributions
25
5.2
General Application
25
5.3
General Allocations
26
5.4
Special Allocations
27
5.5
Regulatory Allocations
29
5.6
Allocations of Oil and Gas Items
29
5.7
Other Allocation Rules
30
5.8
Tax Allocations
30
5.9
Tax Elections with Respect to Issuance of Certain Compensatory Equity Interests
31
       
Article 6
   
Management
       
6.1
Management
32
6.2
Board of Directors
33
6.3
Officers
36
6.4
Duties of Officers and Directors
38
6.5
Compensation
38
6.6
Indemnification
38
6.7
Exculpation
40
6.8
Amendment and Vesting of Rights
41
6.9
Severability
41
6.10
Contracts with Members or Their Affiliates
42
6.11
Other Business Ventures
42
6.12
Resolution of Conflicts of Interest; Standard of Conduct and Modification of
Duties
42
6.13
Certain Limitations on the Board of Directors
44
6.14
Specific Limitations on Members
44
       
Article 7
   
Tax Matters
       
7.1
Tax Returns and Information
45
7.2
Tax Matters Member
45
7.3
Tax Elections
45
       
Article 8
   
Books, Records, Reports and Bank Accounts
       
8.1
Maintenance of Books
46
8.2
Financial Statements
46
8.3
Bank Accounts
46
8.4
Fiscal Year
46
       
Article 9
   
Dissolution, Winding-Up and Termination
       
9.1
Dissolution
46
9.2
Winding-Up and Termination
47
9.3
Compliance With Certain Requirements of Treasury Regulations; Deficit Capital
Accounts
48

 
 
2

--------------------------------------------------------------------------------

 
 
9.4
Deemed Distribution and Recontribution
48
9.5
Allocations and Distributions during Period of Liquidation
48
9.6
Character of Liquidating Distributions
48
       
Article 10
   
Merger, Consolidation or Conversion
       
10.1
Authority
48
10.2
Procedure for Merger, Consolidation or Conversion
48
10.3
Approval by Members of Merger, Consolidation or Conversion
50
10.4
Certificate of Merger or Conversion
51
       
Article 11
   
Transfers
       
11.1
Restriction on Transfers
52
11.2
Permitted Transfers
52
11.3
Conditions to Permitted Transfers
52
11.4
Prohibited Transfers
53
11.5
Rights of Unadmitted Assignees
53
11.6
Admission of Substituted Members
53
11.7
Distributions and Allocations in Respect of Transferred Member Interests
54
       
Article 12
   
Preemptive Rights
       
12.1
Rights to Participate in Issuance of Additional Membership Interests and New
Securities
54
12.2
Exception
54
       
Article 13
   
General Provisions
       
13.1
Notices
54
13.2
Execution of Certain Documents
55
13.3
Entire Agreement; Supersedure
55
13.4
Effect of Waiver or Consent
55
13.5
Amendment or Restatement
56
13.6
Binding Effect
56
13.7
Governing Law; Venue
56
13.8
Disputed Matters
56
13.9
No Third Party Rights
56
13.10
Severability
56
13.11
Further Assurances
57
13.12
Offset
57
13.13
Counterparts
57



 
3

--------------------------------------------------------------------------------

 


SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
CENTRAL ENERGY GP LLC
 
THIS SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) of Central Energy GP LLC (f/k/a Rio Vista GP, LLC), a Delaware
limited liability company (the “Company”), executed effective as of April 12,
2011 (the “Effective Date”), is adopted, executed and agreed by Central Energy
LP, a Delaware limited partnership, the sole Member of the Company .
 
RECITALS
 
WHEREAS, the Company was formed as a limited liability company pursuant to the
Delaware Limited Liability Company Act (the “Act”) by the filing of a
Certificate of Formation with the Secretary of State of the State of Delaware on
July 10, 2003 and the execution of a Limited Liability Company Agreement, as
amended and restated from time to time (the “Initial Agreement”); and
 
WHEREAS, the Member desires to amend and restate in its entirety the Initial
Agreement to make amendments to the Initial Agreement as agreed to by the
Members;
 
NOW, THEREFORE, for and in consideration of the premises, the covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Member hereby
amends and restates the Initial Agreement in its entirety as follows:
 
ARTICLE 1
DEFINITIONS
 
1.1           Definitions. The following definitions shall be for all purposes,
unless otherwise clearly indicated to the contrary, applied to the terms used in
this Agreement.
 
“Act” means the Delaware Limited Liability Company Act (6 Del.C. § 18-101
et seq.) and any successor statute, as amended from time to time.
 
“Additional Capital Contribution” has the meaning set forth in Section 4.1(c).
 
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Allocation Year, after giving effect to the following adjustments:
 
 
(i)
credit to such Capital Account any amounts which such Member is deemed obligated
to restore pursuant to the penultimate sentences of Treasury Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

 
 
(ii)
debit to such Capital Account the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and
1.704-1(b)(2)(ii)(d)(6).

 
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
 
 
4

--------------------------------------------------------------------------------

 
 
“Agreement” means this Second Amended and Restated Limited Liability Company
Agreement of the Company, as the same may be amended, modified, supplemented or
restated from time to time.
 
“Allocation Year” means (i) any 12-month period commencing on January 1 and
ending on December 31, or (ii) any portion of the period described in clause (i)
for which the Company is required to allocate Net Income, Net Loss and other
items of Company income, gain, loss or deduction pursuant to Article 5.
 
“Anbouba” means Imad K. Anbouba, a United States citizen.
 
“Applicable Law” means any Law to which a specified Person or property is
subject.
 
“Assignee” has the meaning set forth in Section 11.5.
 
“Audit Committee” means the committee of the Board of Directors of the Company
established by Section 6.2(f)(ii)(B) hereof.
 
“Bankruptcy” means, with respect to any Person, (a) such Person (i) makes a
general assignment for the benefit of creditors; (ii) files a voluntary
bankruptcy petition; (iii) becomes the subject of an order for relief or is
declared insolvent in any federal or state bankruptcy or insolvency proceedings;
(iv) files a petition or answer seeking for such Person a reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any Law; (v) files an answer or other pleading admitting or failing
to contest the material allegations of a petition filed against such Person in a
proceeding of the type described in sub-clauses (i) through (iv) of this
clause (a); or (vi) seeks, consents to, or acquiesces in the appointment of a
trustee, receiver or liquidator of such Person or of all or any substantial part
of such Person’s properties; or (b) a proceeding against such Person seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any Law has been commenced and 120 days have expired
without dismissal thereof or with respect to which, without such Person’s
consent or acquiescence, a trustee, receiver, or liquidator of such Person or of
all or any substantial part of such Person’s properties has been appointed and
90 days have expired without the appointment having been vacated or stayed, or
90 days have expired after the date of expiration of a stay, if the appointment
has not previously been vacated.
 
“Board of Directors” or “Board” has the meaning assigned to such term in
Section 6.1(a).
 
“Bona Fide Offer” means an offer evidenced by a written document setting forth
the terms and conditions on which an Independent Third Party will purchase the
Offered Membership Interest, including (i) the price to be paid for the Offered
Membership Interest, (ii) the consideration to be paid for the Offered
Membership Interest (the Members expressly agreeing that such consideration
shall consist only of cash and Marketable Securities), (iii) a representation
that the Independent Third Party has no agreement with Cushing or any of its
Affiliates pursuant to which the Independent Third Party is obligated to sell
the Offered Membership Interest to the Offering Member or any of its Affiliates
at a later date, and (iv) the proposed date, time and location at which the
purchase of the Offered membership Interest will be completed.
 
“Book Item” has the meaning set forth in Section 5.8(a)(i) hereof.
 
“Book Value” of an asset shall mean, as of any particular date, the value at
which the asset is properly reflected on the books and records of the Company as
of such date.  The initial Book Value of each asset shall be its cost, unless
such asset was contributed to the Company by a Member, in which case the initial
Book Value shall be the “fair market value” of such asset at the time of
contribution, as agreed by the Members or determined by the Board of Directors,
and such Book Value shall thereafter be adjusted for Depreciation with respect
to such asset rather than for the cost recovery deductions to which the Company
is entitled for federal income tax purposes with respect thereto.
 
 
5

--------------------------------------------------------------------------------

 
 
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the states of New York or Texas shall not be regarded as a Business Day.
 
“Buy-Sell Agreement” means that certain Buy-Sell Agreement by and among Messrs.
Anbouba and Montgomery and Cushing dated effective as of April 13, 2011.
 
“Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member in accordance with the following provisions:
 
 
(a)
to each Member’s Capital Account there shall be credited (i) such Member’s
Capital Contributions, (ii) such Member’s distributive share of Profits and any
items in the nature of income or gain which are specially allocated to such
Membership Interest pursuant to Section 5.3, Section 5.4 or Section 5.5, and
(iii) the amount of any Company liabilities assumed by such Member or that are
secured by any Property distributed to such Member;

 
 
(b)
to each Member’s Capital Account there shall be debited (i) the amount of money
and the Gross Asset Value of any Property distributed to such Member pursuant to
any provision of this Agreement, (ii) such Member’s distributive share of Net
Loss and any items in the nature of expenses or losses which are specially
allocated to such Membership Interest pursuant to Section 5.3, Section 5.4 or
Section 5.5, and (iii) the amount of any liabilities of such Member assumed by
the Company or that are secured by any Property contributed by such Member to
the Company;

 
 
(c)
in the event a Membership Interest is Transferred in accordance with the terms
of this Agreement, the transferee shall succeed to the Capital Account of the
transferor to the extent it relates to the Transferred Membership Interest; and

 
 
(d)
in determining the amount of any liability for purposes of subparagraphs (a) and
(b) above, there shall be taken into account Code Section 752(c) and any other
applicable provisions of the Code and Treasury Regulations.

 
The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Treasury
Regulations Section 1.704-1(b), and shall be interpreted and applied in a manner
consistent with such Treasury Regulations. In the event the Tax Matters Member
shall determine that it is prudent to modify the manner in which the Capital
Accounts, or any debits or credits thereto are computed in order to comply with
such Treasury Regulations, the Tax Matters Member may make such modification.
The Tax Matters Member also shall (i) make any adjustments that are necessary or
appropriate to maintain equality between the aggregate Capital Accounts of the
Members and the amount of capital reflected on the Company’s balance sheet, as
computed for book purposes, in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(q), and (ii) make any appropriate modifications in the
event unanticipated events might otherwise cause this Agreement not to comply
with Treasury Regulations Section 1.704-1(b). The Tax Matters Member shall
provide each Member with written notice of any such adjustments or
modifications.
 
“Capital Contribution” has the meaning assigned to such term in Section 4.1(a).
 
 
6

--------------------------------------------------------------------------------

 
 
“Cause” shall mean, with respect to the conduct of any Director or Officer, any
of the following: (i) the breach of such person’s duties with respect to his
position with the Company which breach is materially detrimental to the Company,
monetarily or otherwise, (ii) the failure of such person to substantially
perform his duties as a Director or Officer (other than such failure resulting
from illness or injury to such person’s physical or mental capacity), as the
case may be, (iii) the commission by such person of any criminal act that
constitutes a felony or involves fraud, dishonesty or moral turpitude, (iv) the
failure of such person to render the services to the Company as contemplated in
this Agreement as a result of alcohol, drug or other similar addiction, and (v)
the willful, material violation by such person of any employer policies of the
Company and its Affiliates.
 
“CEO” has the meaning assigned to such term in Section 6.2(f)(ii)(C).
 
“Change of Control” (i) means the sale of all or substantially all of the
Property of the Company to an Independent Third Party; (ii) a sale resulting in
more than 50% of the Membership Interests of the Company being held by an
Independent Third Party; or (iii) a merger, consolidation, recapitalization or
reorganization of the Company with or into an Independent Third Party, if and
only if such event listed in clause (iii) above results in the inability of the
Members to designate or elect a majority of the Board of Directors (or its
equivalent) of the resulting entity or its parent company.
 
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.
 
“Common Unit” has the meaning assigned to such term in the MLP Agreement.
 
“Company” has the meaning assigned to such term in the initial paragraph of this
Agreement.
 
“Company Minimum Gain” has the same meaning as “partnership minimum gain” set
forth in Treasury Regulations Sections 1.704-2(b)(2) and 1.704-2(d).
 
“Compensation Committee” means the committee of the Board of Directors of the
Company described in Section 6.2(f)(ii)(C).
 
“Compensatory Interests” has the meaning set forth in Section 5.9(a) hereof.
 
“Conflicts Committee” means the committee of the Board of Directors of the
Company described in Section 6.2(f)(ii)(A).
 
“Control,” including the terms “controlled by” and “under common control with,”
means the power to direct the affairs of a Person by reason of ownership of
voting securities, by contract or otherwise.
 
“Cushing” means The Cushing MLP Opportunity Fund I, L.P., a Delaware limited
partnership, formed as a private investment fund.
 
“Delaware General Corporation Law” has the meaning assigned to such term in
Title 8 of the Delaware Code, as amended from time to time.
 
“Depletable Property” has the meaning set forth in Section 5.6(b) hereof.
 
 
7

--------------------------------------------------------------------------------

 
 
“Depreciation” means, for each Allocation Year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable with
respect to a depreciable or amortizable asset for such Allocation Year for
federal income tax purposes, except that (i) with respect to any depreciable or
amortizable asset whose Gross Asset Value differs from its adjusted tax basis
for federal income tax purposes and which difference is being eliminated by use
of the “remedial allocation method” defined by Treasury Regulations
Section 1.704-3(d), Depreciation for such Allocation Year shall be the amount of
book basis recovered for such Allocation Year under the rules prescribed by
Treasury Regulations Section 1.704-3(d)(2), and (ii) with respect to any other
depreciable or amortizable asset whose Gross Asset Value differs from its
adjusted basis for federal income tax purposes at the beginning of such
Allocation Year, Depreciation shall be an amount that bears the same ratio to
such beginning Gross Asset Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for such Allocation Year bears to
such beginning adjusted tax basis; provided, however, that if the adjusted basis
for federal income tax purposes of a depreciable or amortizable asset at the
beginning of such Allocation Year is zero, Depreciation shall be determined with
reference to such beginning Gross Asset Value using any reasonable method
selected by the Board. If the Gross Asset Value of a depreciable or amortizable
asset is adjusted pursuant to subparagraphs (b) or (d) of the definition of
Gross Asset Value during an Allocation Year, following such adjustment,
Depreciation shall thereafter be calculated under clause (i) or (ii) immediately
above, whichever the case may be, based upon such Gross Asset Value, as so
adjusted.
 
“Depreciation Recapture” has the meaning set forth in Section 5.8(a)(iii)
hereof.
 
“Director” means a member of the Board of Directors appointed as provided in
Section 6.2(b).
 
“Dispose,” “Disposing” or “Disposition” means, with respect to any asset, any
sale, assignment, transfer, conveyance, gift, exchange or other disposition of
such asset, whether such disposition be voluntary, involuntary or by operation
of Law.
 
“Dispute” shall have the meaning set forth in Section 13.8.
 
“Dissolution Event” has the meaning assigned to such term in Section 9.1(a).
 
“Effective Date” has the meaning assigned to such term in the initial paragraph.
 
“Government Approval” means any authorization, consent, approval, waiver,
exception, variance, order, exemption, publication, filing, declaration,
concession, grant, franchise, agreement, permission, permit or license of, from
or with any Government Authority, the giving of notice to or registration with
any Government Authority or any other action in respect of any Government
Authority.
 
“Governmental Authority” means a federal, state, local or foreign governmental
authority; a state, province, commonwealth, territory or district thereof; a
county or parish; a city, town, township, village or other municipality; a
district, ward or other subdivision of any of the foregoing; any executive,
legislative or other governing body of any of the foregoing; any agency,
authority, board, department, system, service, office, commission, committee,
council or other administrative body of any of the foregoing; any court or other
judicial body; and any officer, official or other representative of any of the
foregoing.
 
“Gross Asset Value” means with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:
 
 
(a)
the initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset;

 
 
8

--------------------------------------------------------------------------------

 
 
 
(b)
the Gross Asset Values of all items of Property shall be adjusted to equal their
respective fair market values, as determined by the Board (taking Code Section
7701(g) into account) all of the following items: (i) the acquisition of an
additional Membership Interest in the Company by any new or existing Member in
exchange for its Capital Contribution, (ii) the grant of a Membership Interest
in the Company as consideration for the provision of services to or for the
benefit of the Company by an existing Member acting in a member capacity, or by
a new Member acting in a member capacity in anticipation of being a Member;
(iii) the distribution by the Company to a Member of Property as consideration
for a Membership Interest in the Company, and (iv) the liquidation of the
Company within the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g);
provided, that an adjustment described in clauses (i), (ii) and (iii) of this
paragraph shall be made only if the Board reasonably determines that such
adjustment is necessary to reflect the relative economic interests of the
Members in the Company;

 
 
(c)
the Gross Asset Value of any item of Property distributed to any Member (other
than as consideration for a Membership Interest in the Company as described in
clause (iii) of subparagraph (b) above) shall be adjusted to equal the fair
market value of such Property on the date of distribution, as determined by the
Board (taking Code Section 7701(g) into account); and

 
 
(d)
the Gross Asset Values of each item of Property shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and
subparagraph (f) of the definition of “Profits” and “Net Loss” or
Section 5.4(g); provided, however, that Gross Asset Values shall not be adjusted
pursuant to this subparagraph (d) to the extent that an adjustment pursuant to
subparagraph (b) is required in connection with a transaction that would
otherwise result in an adjustment pursuant to this subparagraph (d).

 
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (a), (b), or (d), such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset, for
purposes of computing Profits and Net Loss.
 
“Gross Liability Value” means with respect to any Liability of the Company
described in Treasury Regulations Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume such Liability
in an arm’s-length transaction. The Gross Liability Value of each Liability of
the Company described in Treasury Regulations Section 1.752-7(b)(3)(i) shall be
adjusted at such times as provided in this Agreement for an adjustment to Gross
Asset Values.
 
“Group Member” means the Company, the MLP and any Subsidiary of any such entity
treated as a single consolidated entity.
 
“Incentive Distribution Right” means a non-voting limited partnership interest
in the MLP which confers upon the holder thereof only the rights and obligations
specifically provided in the MLP Agreement with respect to Incentive
Distribution Rights (and no other rights otherwise available to or other
obligations of a holder of limited partnership interests in the MLP).
 
“Indemnitee” means each of (a) any Person who is or was an Affiliate of the
Company, (b) any Person who is or was a Member, director, officer, fiduciary or
trustee of the Company, (c) any Person who is or was an officer, member,
partner, director, employee, agent or trustee of any Affiliate of the Company,
or any Affiliate of any such Person, and (d) any Person who is or was serving at
the request of the Company or any such Affiliate as a director, officer,
employee, member, partner, agent, fiduciary or trustee of another Person;
provided, that a Person shall not be an Indemnitee by reason of providing, on a
fee-for-services basis, trustee, fiduciary or custodial services, and (e) any
Person the Company designates as an “Indemnitee” for purposes of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
“Independent Director” has the meaning assigned to such term in Section 6.2(b).
 
“Independent Third Party” means, with respect to any Members, a Person who is
not an Affiliate of such Member.
 
“Initial Agreement” has the meaning assigned to such term in the Recitals.
 
“Law” means any applicable constitutional provision, statute, act, code
(including the Code), law, regulation, rule, ordinance, order, decree, ruling,
proclamation, resolution, judgment, decision, declaration or interpretative or
advisory opinion or letter of a Governmental Authority having valid
jurisdiction.
 
“Liability” means any liability or obligation, whether known or unknown,
asserted or un-asserted, absolute or contingent, matured or un-matured,
conditional or unconditional, latent or patent, accrued or un-accrued,
liquidated or un-liquidated, or due or to become due.
 
“Lien” means any mortgage, pledge, security interest, option, right of first
offer, encumbrance or other restriction or limitation of any nature whatsoever.
 
“Majority Members” has the meaning set forth in Section 6.2(b).
 
“Marketable Securities” mean stocks, bonds, commercial paper or certificates of
deposit which are either (i) listed for trading on a recognized national
security exchange with no restrictions on transfer or (ii) for which an easily
accessible market exists to value and sell such securities.
 
“Member” means any Person executing this Agreement as of the date of this
Agreement as a member or hereafter admitted to the Company as a member as
provided in this Agreement, but such term does not include any Person who has
ceased to be a member in the Company.
 
“Member Majority” means the Members holding not less than a majority of the
Membership Interests held by all Members.
 
“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” set forth in Treasury Regulations Section 1.704-2(b)(4).
 
“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Treasury Regulations Section 1.704-2(i)(3).
 
“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” set forth in Treasury Regulations Sections 1.704-2(i)(1)
and 1.704-2(i)(2).
 
“Membership Interest” or “Membership Interests” means any interest in the
Company representing the Capital Contributions made by a Member or its
predecessors in interest, including any and all benefits to which the holder of
a limited liability company interest may be entitled as provided in this
Agreement, together with all obligations of such Person to comply with the terms
and provisions of this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
“Merger Agreement” has the meaning assigned to such term in Section 10.1.
 
“MLP” means Central Energy Partners LP, a Delaware limited partnership.
 
“MLP Agreement” means the Second Amended and Restated Agreement of Limited
Partnership of Central Energy Partners LP, as amended and restated from time to
time in accordance with such documents, terms and conditions.
 
“Montgomery” means Carter R. Montgomery, a United States citizen.
 
“National Securities Exchange” means an exchange registered with the SEC under
Section 6(a) of the Securities Exchange Act and any successor to such section.
 
“Net Income” and “Net Loss” means, for each Allocation Year, an amount equal to
the Company’s taxable income or loss for such Allocation Year, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss) with the
following adjustments:
 
 
(a)
any income of the Company that is exempt from federal income tax, and to the
extent not otherwise taken into account in computing Net Income or Net Loss
pursuant to this paragraph, shall be added to such taxable income or loss;

 
 
(b)
any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i), and to the extent not otherwise taken
into account in computing Net Income or Net Loss pursuant to this paragraph,
shall be subtracted from such taxable income or loss;

 
 
(c)
in the event the Gross Asset Value of any Company asset is adjusted pursuant to
sub-paragraphs (b) or (c) of the definition of “Gross Asset Value” herein, the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Net Income or Net Loss;

 
 
(d)
gain or loss resulting from any disposition of Company Property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the Property disposed of,
notwithstanding that the adjusted tax basis of such Property differs from its
Gross Asset Value;

 
 
(e)
in lieu of depreciation, amortization and other cost recovery deductions taken
into account in computing such taxable income or loss, there shall be taken into
account Depreciation for such Allocation Year, computed in accordance with the
definition of “Depreciation;”

 
 
(f)
for purposes of determining Net Income and Net Loss, the allocation of
depletable basis in, depletion allowances with respect to, and taxable gain or
loss from the sale, exchange or other disposition of, the Company’s depletable
properties provided for in Code Section 613A(c)(7)(D) shall be disregarded.
Instead, Net Income and Net Loss shall be determined by taking into account
Simulated Depletion and Simulated Gain or Simulated Loss; and

 
 
(g)
any items which are specially allocated pursuant to the provisions of
Section 5.4 hereof shall not be taken into account in computing Net Income or
Net Loss.

 
 
11

--------------------------------------------------------------------------------

 
 
“New Securities” has the meaning assigned to such term in Section 3.2(a).
 
“Non-Exercising Member” has the meaning assigned to such term in Section 3.2(c).
 
“Non-MLP Subsidiary” means any Subsidiary of the Company other than the MLP and
any Subsidiary of the MLP.
 
“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).
 
“Nonrecourse Liability” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(3).
 
“Offered Membership Interest” has the meaning set forth in Section 3.6(a).
 
“Offering Member” has the meaning set forth in Section 3.6(a).
 
“Offering Member Notice” has the meaning set forth in Section 3.6(b)(1).
 
“Officer” or Officers” has the meaning assigned to such term in Section 6.3(a).
 
“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Company or any of its Affiliates) in a form acceptable to the
Company.
 
“Organizational Certificate” means the Certificate of Formation of the Company
filed with the Secretary of State of the State of Delaware as referenced in
Section 2.1, as such Certificate of Formation may be amended, supplemented or
restated from time to time.
 
“Other Enterprise” includes any other limited liability company, limited
partnership, partnership, corporation, joint venture, trust, employee benefit
plan or other entity, in which a Person is serving at the request of the
Company.
 
“Permitted Transfer” has the meaning assigned to such term in Section 11.2.
 
“Permitted Transferee” has the meaning assigned to such term in Section 11.2.
 
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
 
“Plan of Conversion” has the meaning assigned to such term in Section 10.1.
 
“Pro Rata Portion” means, with respect to any Purchasing Member, on the date of
an Offering Member Notice a percentage determined by multiplying (i) the Offered
Membership Interest and (ii) a fraction determined by dividing (x) the
Membership Interest owned by such Purchasing Member by (y) the total number of
Membership Interests owned by all Purchasing Members.
 
“Property” means all real and personal property acquired by the Company,
including cash, Incentive Distribution Rights and any improvements on real or
personal property, and shall include both tangible and intangible property.
 
“Purchasing Member” has the meaning set forth in Section 3.6(c)(1).
 
 
12

--------------------------------------------------------------------------------

 
 
“Recapture Income” means any Depreciation Recapture, any other gain recognized
by the Company or any gain required by Code Section 613(c)(7)(D) to be computed
separately by a Member (but computed without regard to any adjustment required
by Code Sections 734 or 743) upon the disposition of any Property of the Company
that is not capital gain because such gain represents the recapture of
deductions previously taken for federal income tax purposes with respect to such
Property.
 
“Regulatory Allocations” has the meaning set forth in Section 5.5 hereof.
 
“Remaining Amount of Offered Membership Interest” has the meaning set forth in
Section 3.6(c)(2).
 
“ROFR Notice Period” has the meaning set forth in Section 3.6(c)(1).
 
“ROFR Offer Notice” has the meaning set forth in Section 3.6(c)(1).
 
“Safe Harbor Election” has the meaning set forth in Section 5.9(a) hereof.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Second ROFR Notice Period” shall have the meaning set forth in Section
3.6(c)(2).
 
“Second ROFR Offer Notice” shall have the meaning set forth in Section
3.6(c)(2).
 
“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time and any successor to such statute.
 
“Sharing Ratio” shall mean for any Member, the proportion that such Member’s
Capital Contributions bears to the total Capital Contributions of all Members as
of any date of such determination.
 
“Simulated Basis” means the Gross Asset Value of any oil and gas property (as
defined in Code Section 614), as adjusted to reflect (a) additions to basis and
(b) the Simulated Depletion Allowance.
 
“Simulated Depletion” means, with respect to a Depletable Property, a depletion
allowance computed in accordance with federal income tax principles (as if the
Simulated Basis of the property were its adjusted tax basis) and in the manner
specified in Treasury Regulations Section 1.704-1(b)(2)(iv)(k)(2). For purposes
of computing Simulated Depletion with respect to any Depletable Property, the
Simulated Basis of such property shall be deemed to be the Gross Asset Value of
such property, and in no event shall such allowance for Simulated Depletion, in
the aggregate, exceed such Simulated Basis.
 
“Simulated Gain” means the excess of the amount realized from the sale or other
disposition of a Depletable Property over the Gross Asset Value of such
property.
 
“Simulated Loss” means the excess of the Gross Asset Value of a Depletable
Property over the amount realized from the sale or other disposition of such
property.
 
“Special Approval” means approval by a majority of the members of the Conflicts
Committee.
 
 
13

--------------------------------------------------------------------------------

 
 
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.
 
“Super-Majority Interest” means, as to any agreement, election, vote or other
action of the Members, those Members whose combined Sharing Ratios exceed
sixty-six and two-thirds percent (66-2/3%).
 
“Surviving Business Entity” has the meaning assigned to such term in
Section 10.2(a)(ii).
 
“Tax Matters Member” means Messrs. Anbouba and Montgomery so long as one or both
of them continue to serve in such capacity and any successor Tax Matters Member
of the Company designated in accordance with this Agreement.
 
“Transfer” or “Transferred” when used in this Agreement with respect to a
Membership Interest, shall be deemed to refer to a transaction by which a Member
assigns its Membership Interest to another Person, and includes a sale,
assignment, gift, pledge, encumbrance, hypothecation, mortgage, exchange, or any
other disposition by law or otherwise.
 
“Treasury Regulations” means the Income Tax Regulations, including Temporary
Regulations, promulgated under the Code, as such regulations are amended from
time to time.
 
“Wholly-Owned Affiliate” of any Person means (i) an Affiliate of such Person one
hundred percent (100%) of the voting stock or beneficial ownership of which is
owned directly or indirectly by such Person, or by any Person who, directly or
indirectly, owns one hundred percent (100%) of the voting stock or beneficial
ownership of such Person, (ii) an Affiliate of such Person who, directly or
indirectly, owns one hundred percent (100%) of the voting stock or beneficial
ownership of such Person, and (iii) any Wholly-Owned Affiliate of any Affiliate
described in clause (i) or clause (ii).
 
“Withdraw,” “Withdrawing” and “Withdrawal” means the withdrawal, resignation or
retirement of a Member from the Company as a Member.
 
1.2           Construction. Unless the context requires otherwise: (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; and (c) the term “include,”
“includes” or “including,” or words of like import, shall be deemed to be
followed by the words “without limitation;” and the terms “hereof,” “herein” or
“hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement. The table of contents and headings contained in
this Agreement are for reference purposes only, and shall not affect in any way
the meaning or interpretation of this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE 2
ORGANIZATION
 
2.1          Formation. The Company was formed as of July 10, 2003 pursuant to
the Organizational Certificate. The Members ratify the organization and
formation of the Company and continue the Company, pursuant to the terms and
conditions of this Agreement. This Agreement amends and restates in its entirety
and supersedes the Initial Agreement, which shall have no further force or
effect. Except as expressly provided to the contrary in this Agreement, the
rights, duties (including fiduciary duties), liabilities and obligations of the
Members and the administration, dissolution and termination of the Company shall
be governed by the Act.
 
2.2          Name. The name of the Company is and shall continue to be “Central
Energy GP LLC” and all Company business must be conducted in that name or such
other names that comply with Law as the Board of Directors may select.
 
2.3          Registered Office; Registered Agent; Principal Office; Other
Offices. Unless and until changed by the Board of Directors, the registered
office of the Company in the State of Delaware shall continue to be located at
615 South Dupont Highway, City of Dover, County of Kent, Delaware 19901, and the
registered agent for service of process on the Company in the State of Delaware
at such registered office shall continue to be National Corporate Research, Ltd.
The principal office of the Company shall continue to be located at 8150 North
Central Expressway, Suite 1525, Dallas, Texas 75206 or such other place as the
Board of Directors may from time to time designate. The Company may maintain
offices at such other place or places within or outside the State of Delaware as
the Board of Directors deems necessary or appropriate.
 
2.4          Purpose. The primary purpose of the Company is to act as the
general partner of Central Energy Partners LP, a Delaware limited partnership,
and the Company may transact any or all lawful business for which limited
liability companies may be organized under the Act.
 
2.5          Foreign Qualification. Prior to the Company’s conducting business
in any jurisdiction other than the State of Delaware, the Board shall cause the
Company to comply, to the extent procedures are available and those matters are
reasonably within the control of the Board, with all requirements necessary to
qualify the Company as a foreign limited liability company in that jurisdiction.
At the request of the Board, the Members shall execute, acknowledge, swear to
and deliver all certificates and other instruments conforming with this
Agreement that are necessary or appropriate to qualify, continue and terminate
the Company as a foreign limited liability company in all such jurisdictions in
which the Company may conduct business.
 
2.6          Term. The Company shall continue until terminated in accordance
with Section 9.2.
 
2.7          Powers. The Company is empowered to do any and all acts and things
necessary, appropriate, proper, advisable, incidental to or convenient for the
furtherance and accomplishment of the purposes and business described in
Section 2.4 and for the protection and benefit of the Company.
 
2.8          No State-Law Partnership; Withdrawal. It is the intent that the
Company shall be a limited liability company formed under the Laws of the State
of Delaware and shall not be a partnership (including a limited partnership) or
joint venture, and that the Members not be a partner or joint venturer of any
other party for any purposes other than federal and state tax purposes, and this
Agreement may not be construed to suggest otherwise. A Member does not have the
right to Withdraw from the Company; provided, however, that a Member shall have
the power to Withdraw at any time in violation of this Agreement. If a Member
exercises such power in violation of this Agreement, (a) such Member shall be
liable to the Company and its Affiliates for all monetary damages suffered by
them as a result of such Withdrawal; and (b) such Member shall not have any
rights under Section 18.604 of the Act to receive a distribution from the
Company or fair value for its Membership Interest upon withdrawal. In no event
shall the Company have the right, through specific performance or otherwise, to
prevent a Member from Withdrawing in violation of this Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
2.9          Certain Undertakings Relating to the Separateness of the MLP.
 
 
(a)
Separateness Generally. The Company shall, and shall cause the MLP to, conduct
their respective businesses and operations separate and apart from those of any
other Person, except the Company and the MLP and its Subsidiaries, in accordance
with this Section 2.9.

 
 
(b)
Separate Records. The Company shall, and shall cause the MLP to, (i) maintain
their respective books and records and their respective accounts separate from
those of any other Person, (ii) maintain their respective financial records,
which will be used by them in their ordinary course of business, showing their
respective assets and liabilities separate and apart from those of any other
Person, except their consolidated Subsidiaries, (iii) not have their respective
assets and/or liabilities included in a consolidated financial statement of any
Affiliate of the Company (other than the inclusion of the assets and/or
liabilities of the MLP and its Subsidiaries in the consolidated financial
statements of the Company) unless appropriate notation shall be made on such
Affiliate’s consolidated financial statements to indicate the separateness of
the Company and the MLP and their assets and liabilities from such Affiliate and
the assets and liabilities of such Affiliate, and to indicate that the assets
and liabilities of the Company and the MLP are not available to satisfy the
debts and other obligations of such Affiliate, and (iv) file their respective
own tax returns separate from those of any other Person, except (A) to the
extent that the Company or the MLP (x) is treated as a “disregarded entity” for
tax purposes or (y) is not otherwise required to file tax returns under
Applicable Law, or (B) as may otherwise be required by Applicable Law.

 
 
(c)
Separate Assets. The Company shall not commingle or pool, and shall cause the
MLP not to commingle or pool, their respective funds or other assets with those
of any other Person, except their respective Subsidiaries and shall maintain
their respective assets in a manner that is not costly or difficult to
segregate, ascertain or otherwise identify as separate from those of any other
Person.

 
 
(d)
Separate Name. The Company shall, and shall cause the MLP to, (i) conduct their
respective businesses in their respective own names or the names of their
respective Subsidiaries, (ii) use separate stationery, invoices and checks,
(iii) correct any known misunderstanding regarding their respective separate
identities from that of any other Person, and (iv) generally hold itself out as
an entity separate from any other Person.

 
 
(e)
Separate Credit. The Company shall, and shall cause the MLP to, (i) pay their
respective obligations and liabilities from their respective own funds (whether
on hand or borrowed), (ii) maintain adequate capital in light of their
respective business operations, (iii) not guarantee or become obligated for the
debts of any other Person, other than the Company and the MLP and its
Subsidiaries, (iv) not hold out their respective credit as being available to
satisfy the obligations or liabilities of any other Person except its
Subsidiaries, (v) not acquire debt obligations or debt securities (other than
those of the MLP and/or the Company and their Subsidiaries), (vi) not pledge
their assets for the benefit of any Person or make loans or advances to any
Person, except their respective Subsidiaries, or (vii) use its commercially
reasonable efforts to cause the operative documents under which the MLP borrows
money, is an issuer of debt securities, or guarantees any such borrowing or
issuance after the Effective Date, to contain provisions to the effect that
(A) the lenders or purchasers of debt securities, respectively, acknowledge that
they have advanced funds or purchased debt securities, respectively, in reliance
upon the separateness of the Company and the MLP from each other and from any
other Persons and (B) the Company and the MLP have assets and liabilities that
are separate from those of other Persons; provided, however, that the Company
and the MLP may engage in any transaction described in clauses (v)-(vi) of this
Section 2.9(e) if prior Special Approval has been obtained for such transaction
and either (A) the Conflicts Committee has determined that the borrower or
recipient of the credit support is not then insolvent and will not be rendered
insolvent as a result of such transaction or (B) in the case of transactions
described in clause (v), such transaction is completed through a public auction
or a National Securities Exchange.

 
 
16

--------------------------------------------------------------------------------

 
 
 
(f)
Separate Formalities. The Company shall (i) observe all limited liability
company or partnership formalities and other formalities required by its
organizational documents, the laws of the jurisdiction of its formation, or
other laws, rules, regulations and orders of Governmental Authorities exercising
jurisdiction over it, (ii) engage in transactions with the MLP and its
Affiliates (other than the Company) in conformity with the requirements of
Section 7.9 of the MLP Agreement, and (iii) promptly pay, from its own funds and
on a timely basis, its allocable share of general and administrative expenses,
capital expenditures, and costs for services performed by the MLP or Affiliates
of the MLP (other than the Company). Each material contract between the Company,
on the one hand, and the MLP or Affiliates of the MLP (other than the Company),
on the other hand, shall be subject to the requirements of Section 7.9 of the
MLP Agreement, and must be (x) approved by Special Approval or (y) on terms
objectively demonstrable to be no less favorable to the MLP than those generally
being provided to or available from unrelated third parties, and in any event
must be in writing.

 
 
(g)
No Effect. Failure by the Company to comply with any of the obligations set
forth above shall not affect the status of the Company as a separate legal
entity, with its separate assets and separate liabilities.

 
2.10        Title to Company Property. All Property owned by the Company,
whether real or personal, tangible or intangible, shall be deemed to be owned by
the Company as an entity, and no Member, individually, shall have any ownership
of such Property. The Company may hold its Property in its own name or in the
name of a nominee which may be the Board or any of its Affiliates or any trustee
or agent designated by it.
 
ARTICLE 3
MATTERS RELATING TO MEMBERS
 
3.1          Members. The names and addresses of the sole Member of the Company
and such Member’s Membership Interest is listed on Schedule I attached to this
Agreement, as from time to time amended and supplemented in accordance with the
provisions of this Agreement.
 
3.2          Issuing Additional Membership Interests and New Securities.
 
 
(a)
Subject to Section 6.13(a) and Article 11, the Board of Directors may cause the
Company to issue additional Membership Interests in the Company after the
Effective Date to Members for such consideration as the Board deems appropriate
in accordance with and subject to the terms of this Agreement. The Board of
Directors is also authorized to cause the issuance of any other type of security
of the Company from time to time (“New Securities”) to Persons (including but
not limited to Members or their Affiliates), including in an offering to the
general public in compliance with federal and state securities laws. The terms
of admission or issuance of additional Membership Interests or New Securities
may provide for the creation of different classes or groups of Members having
different rights, powers and duties. The creation of any new class or group of
Members approved as required herein may be reflected in an amendment to this
Agreement executed in accordance with Section 13.2 indicating the different
rights, powers and duties thereof. Any such admission is effective only after
the new Member has executed and delivered to the Members an instrument
containing the notice address of the new Member and the new Member’s
ratification of this Agreement and agreement to be bound by it.

 
 
17

--------------------------------------------------------------------------------

 
 
 
(b)
Except where the Company offers for sale New Securities to the public effected
pursuant to a registration statement filed with, and declared effective by, the
SEC under the Securities Act, the Board of Directors shall give each Member
written notice of its intention to undertake an issuance of additional
Membership Interests or New Securities describing the type of securities
(additional Membership Interest or New Securities), the price at which such
additional Membership Interest or new Securities will be issued, and the general
terms and conditions upon which the Company proposes to issue the same. Each
Member shall have 15 Business Days after any such notice is mailed to agree to
purchase such Member’s pro rata portion of such additional Membership Interests
or New Securities, as the case may be, for the price and upon the terms
specified in the Board’s notice. Each Member shall provide written notice to the
Board of Directors of its intention to purchase its pro rata portion of
additional Membership Interest or New Securities, as the case may be, no later
than 15 Business Days after the Board’s notice is mailed.

 
 
(c)
In the event a Member fails to exercise its preemptive rights as provided in
Section 3.2(b) with respect to additional Membership Interests, the Company
shall offer the additional Membership Interest that such Member (the
“Non-Exercising Member”) is entitled to acquire to all other Members on a pro
rata basis.  The Non-Exercising Member’s Membership Interest will be
recalculated to equal a percentage determined by dividing the Membership
Interest held by the Non-Exercising Member by the total Membership Interests,
including all newly issued Membership Interests, held by all Members (including
the Non-Exercising Member). In the event a Member fails to exercise its
preemptive right pursuant to Section 3.2(b) within said 15 Business Day period
with respect to New Securities (other than those being offered and sold in a
registered public offering), the Company shall have 120 Business Days thereafter
to sell the New Securities with respect to which such Member’s preemptive option
right (as set forth in Section 3.2(b)) was not exercised to a Person, at a price
and upon terms no more favorable to such Person than specified in the Board of
Directors’ notice to Members pursuant to Section 3.2(b). In the event the
Company has not sold the New Securities within such 120 Business Day period, the
Company shall not thereafter issue or sell any New Securities without first
again offering such securities to Members in the manner provided in
Section 3.2(b) above.

 
 
(d)
In no event or under no circumstance do the provisions of this Section 3.2
confer upon the limited partners or assignees of the MLP any pre-emptive or
other rights with respect to the issuance of any Membership Interests or any New
Securities by the Company. Any decision to issue Membership Interests or New
Securities shall be made by the Board of Directors of the Company and approved
by Members of the Company as provided in Section 6.13(a).

 
 
18

--------------------------------------------------------------------------------

 
 
3.3          Loans, Advances and Guarantees.
 
 
(a)
In addition to issuing Membership Interests or New Securities pursuant to
Section 3.2, the Board of Directors is authorized, subject to Section 6.13(b),
at any time and from time to time, to cause the Company to borrow funds upon
such terms as the Board of Directors may deem appropriate, including the pledge
of Company Property as collateral for such borrowing.

 
 
(b)
Any loans authorized by the Board of Directors may be provided to the Company by
third parties or by one or more Members or their Affiliates.  The Company has no
obligation to offer a Member the opportunity to participate in an authorized
loan. Any loan provided by a Member shall not be considered contributions to the
capital of the Company and shall not increase the Capital Account of the lending
Member.

 
 
(c)
If the Board of Directors desires to request a loan from the Members (or any
Member or their Affiliates), it shall give the Members written notice of such
request, which notice shall include, with respect to any loan, the amount,
interest rate, priority and repayment terms with respect to other indebtedness
of the proposed loan. The Members shall have 30 Business Days from receipt of
such notice to elect to make all or a portion of the requested loan in the
amounts mutually agreed upon by the Board of Directors and the participating
Members. Unless otherwise agreed by the participating Members, any loan made by
the participating Members to the Company will be made pro rata among the
participating Members in accordance with their respective Membership Interests
then outstanding. Notice of any such election to participate shall be given to
the Board of Directors within such 30 Business Day period. Failure to timely
respond shall be deemed to be a decision by a Member that it does not desire to
participate in loan. The interest accruing on any such resulting loan and the
expenses of such loan, including any origination fee, shall be paid and charged
as an expense of the Company. For each loan made by a lending Member to the
Company, the Company shall execute a note payable to the lending Member, upon
the terms, priority with respect to other indebtedness and in the principal sum
determined by the Board of Directors and the lending Member.

 
 
(d)
Notwithstanding the provisions of Sections 3.3(a), (b) and (c), Members do not
have the right to participate in the loans contemplated in this Section 3.3,
unless expressly so permitted by the Board of Directors.

 
3.4          Liability by Members to Third Parties. Except as may be expressly
provided in a separate written guaranty or other agreement executed by a Member,
no Member shall be liable for any Liability of the Company, including under a
judgment, decree or order of a court. Except as otherwise provided in this
Agreement, no Member has the authority or power to act for or on behalf of or
bind the Company or to incur any expenditures on behalf of the Company.
 
3.5          Encumbrance of Membership Interest. No Member may pledge or
otherwise encumber all or any part of its Membership Interest as security for
the payment of any debt or other obligation; provided, however, that the
foregoing restriction shall not be interpreted to prevent or impair Cushing from
entering into or maintaining credit facilities pursuant to margin agreements
associated with its prime brokerage arrangements.
 
 
19

--------------------------------------------------------------------------------

 
 
3.6          Right of First Refusal.
 
 
(a)
Right of First Refusal. Other than transfers permitted by Section 11.2 and as
provide in the Buy-Sell Agreement, at any time, and subject to the terms and
conditions specified in this Section 3.6, each Member shall have a right of
first refusal if any other Member (the “Offering Member”) receives a Bona Fide
Offer from an Independent Third Party pursuant to which the Offering Member
desires to sell all, but not less than all, of the Membership Interest owned by
the Offering Member (the “Offered Membership Interest”).  . When the Offering
Member receives a Bona Fide Offer for the Offered Membership Interest, the
Offering Member shall first offer the Offered Membership Interest to the other
Members in accordance with the following provisions of this Section 3.6 prior to
transferring such Offered Membership Interest to the Independent Third Party.

 
(b)          Offer Notice.
 
 
(1)
The Offering Member shall, within five (5) Business Days of receipt of the Bona
Fide Offer from an Independent Third Party, give written notice (the “Offering
Member Notice”) to the Company and the other Members stating that it has
received such offer. Such Offering Member Notice shall (x) specify (i) the
Offered Membership Interest to be sold by the Offering Member, (ii) the name of
the Independent Third Party who has offered to purchase such Offered Membership
Interest, (iii) the consideration to be paid for the Offered Membership Interest
and (iv) the proposed date, time and location of the closing of the Transfer,
which shall not be less than 60 Business Days from the date of the Offering
Member Notice; and (y) be accompanied by a copy of the written document
constituting a part of the Bona Fide Offer.

 
 
(2)
The Offering Member Notice shall constitute the Offering Member’s offer to
Transfer the Offered Membership Interest to the other Members, which offer shall
be irrevocable until the end of the ROFR Notice Period (as defined in
Section 3.6(c)(1) below).

 
 
(3)
By delivering the Offering Member Notice, the Offering Member represents and
warrants to the Company and each other Member that: (i) the Offering Member has
full right, title and interest in and to the Offered Membership Interest; (ii)
the Offering Member has all the necessary power and authority and has taken all
necessary action to sell such Offered Membership Interest as contemplated by
this Section 3.6; and (iii) the Offered Membership Interest is free and clear of
any and all Liens.

 
 
(c)
Exercise of Right of First Refusal.

 
 
(1)
Upon receipt of the Offering Member Notice, each Member shall have 30 Business
Days (the “ROFR Notice Period”) to elect to purchase its Pro Rata Portion of the
Offered Membership Interest by delivering a written notice (a “ROFR Offer
Notice”) to the Offering Member and the Company stating that it offers to
purchase its Pro Rata Portion of such Offered Membership Interest on the terms
specified in the Offering Member Notice. Any ROFR Offer Notice shall be binding
and irrevocable upon delivery by the electing Member. If more than one Member
delivers a ROFR Offer Notice, each such Member (a “Purchasing Member”) shall be
allocated its Pro Rata Portion of the Offered Membership Interest. Upon the
delivery of the ROFR Offering Notices in accordance with this Section 3.6(c)(1)
by one or more Purchasing Members, the Company and the Purchasing Members shall
have five (5) Business Days to determine what portion of the Offered Membership
Interest is being purchased by the Purchasing Members. Each Member that does not
deliver a ROFR Offer Notice during the ROFR Notice Period shall be deemed to
have waived all of such Member’s rights to purchase its Pro Rata Portion of the
Offered Membership Interest.

 
 
20

--------------------------------------------------------------------------------

 
 
 
(2)
In the event the ROFR Offer Notices delivered to the Offering Member and the
Company constitute offers to purchase less than all of the Offered Membership
Interest, the Company shall notify all Purchasing Members and the Offering
Member, within five (5) Business Days after making the determination required by
Section 3.6(c)(1) of (i) the percentage of the Offered Membership Interest
committed for purchase by Purchasing Members and (ii) the amount of the Offered
Membership Interest still available for purchase (the ”Remaining Amount of
Offered Membership Interest”). Upon receipt of such notice (the “Second ROFR
Offer Notice”), each Purchasing Member shall have 15 Business Days (the “Second
ROFR Notice Period”) to elect to purchase its Pro Rata Portion of the Remaining
Amount of Offered Membership Interest by delivering a Second ROFR Offer Notice
to the Offering Member and the Company. In the event the Purchasing Members have
not committed to purchase all of the Offered Membership Interest (either by ROFR
Offer Notices or Second ROFR Offer Notices), the Company shall have the option,
but not the obligation, to purchase any of the Remaining Amount of Offered
Membership Interest not being acquired by Purchasing Members, on the same terms
as set forth in the Offering Member Notice, by notifying the Offering Member in
writing of the percentage of the Remaining Amount of Offered Membership Interest
it desires to acquire.

 
 
(3)
The Purchasing Members and the Company shall have an additional 15 Business Days
after the Second ROFR Notice Period to consummate the purchase of that
percentage of the Offered Membership Interest determined by adding the Pro Rata
Portion of each Purchasing Member set forth in the ROFR Offer Notices and the
Second ROFR Offer Notices and the amount of the Remaining Amount of Offered
Membership Interest being acquired by the Company, if applicable, which shall
constitute all of the Offered Membership Interest, and deliver full
consideration therefore to the Offering Member.

 
 
(d)
Consummation of Sale. If no Member delivers a ROFR Offer Notice or a Second ROFR
Offer Notice, or if the ROFR Offer Notices and Second ROFR Offer Notices
received from Purchasing Members, together with any commitment from the Company,
do not constitute a commitment to purchase all of the Offered Membership
Interest, then the Offering Member may, during the 30 Business Day period
immediately following the expiration of the Second ROFR Notice Period (which
period may be extended for a reasonable time not to exceed 60 Business Days to
the extent reasonably necessary to obtain any Governmental Approvals) (the
“Waived ROFR Transfer Period”), Transfer the Offered Membership Interest to the
Independent Third Party on the terms and conditions set forth in the Bona Fide
Offer. If the Offering Member does not Transfer the Offered Membership Interest
within such period or, if such Transfer is not consummated within the Waived
ROFR Transfer Period, the rights provided hereunder shall be deemed to be
revived and the Offered Membership Interest shall not be transferred to the
Independent Third Party unless the Offering Member sends a new Offering Member
Notice in accordance with, and otherwise complies with, this Section 3.6.

 
 
(e)
Cooperation. Each Member shall take all actions as may be reasonably necessary
to consummate the sale contemplated by this Section 3.6 including, without
limitation, entering into agreements and delivering certificates, instruments
and consents as may be deem necessary and appropriate.

 
 
21

--------------------------------------------------------------------------------

 
 
 
(f)
Closing. At the closing of any sale and purchase pursuant to this Section 3.6,
the Offering Member shall deliver to the Purchasing Members, the Company or the
Independent Third Party, as the case may be, a certificate or certificates
representing the Offered Membership Interest (if any), accompanied by evidence
of transfer and all necessary transfer taxes paid and stamps affixed, if
necessary, against receipt of the purchase price therefore from such Purchasing
Members and the Company, if applicable, or the Independent Third Party, as the
case may be, by certified or official bank check or by wire transfer of
immediately available funds.

 
 
(g)
Following any purchase of the Offered Membership Interest by the Independent
Third Party, the Independent Third Party shall satisfy all of the requirements
of Section 11.3 and 11.6 before being admitted to the Company as a substituted
Member.

 
3.7          Meetings of the Members. Meetings of the Members will not be
required to be held at any regular frequency, but, instead, will be held upon
the call of any Member or group of Members holding Membership Interests equal to
or greater than twenty percent (20%) of all issued and outstanding Membership
Interests. All meetings of the Members will be held at the principal office of
the Company. Members may participate in a meeting of the Members by means of
conference telephone, video or internet communications equipment whereby all
participants in the meeting can hear each other simultaneously, and
participation in a meeting in this manner will constitute presence in person at
the meeting.
 
3.8          Quorum; Voting Requirement.
 
 
(a)
The presence, in person or by proxy, of a Member Majority will constitute a
quorum for the transaction of business by the Members. If less than a Member
Majority is represented at a meeting, then any Member may adjourn the meeting to
a specified date not longer than 90 days after such adjournment, without further
notice. At such adjourned meeting at which a quorum is present or represented by
proxy, any business may be transacted that might have been transacted at the
meeting as originally noticed.

 
 
(b)
Each Member has the right to vote in accordance with its Membership Interest. A
Member Majority will constitute a valid decision of the Members, except where a
larger vote is required by the Act or this Agreement.

 
3.9          Notice of Meetings. Notice stating the place, day, hour and the
purpose for which the meeting is called will be given, not less than five (5)
Business Days nor more than 60 Business Days before the date of the meeting, by
or at the direction of the Member or Members calling the meeting, to each Member
entitled to vote at such meeting. A Member’s attendance at a meeting:
 
 
(a)
waives objection to lack of notice or defective notice of the meeting, unless
such Member, at the beginning of the meeting, objects to holding the meeting or
transacting business at the meeting; and

 
 
(b)
waives objection to consideration of a particular matter at the meeting that is
not within the purpose or purposes described in the notice of meeting, unless
such Member objects to considering the matter when it is presented.

 
 
22

--------------------------------------------------------------------------------

 
 
3.10       Waiver of Notice. Whenever any notice is required to be given to any
Member under the provisions of this Agreement, a waiver thereof in writing
signed by such Member, whether before or after the time stated therein, will be
deemed equivalent to the giving of such notice.
 
3.11        Action Without a Meeting. Any action that is required to or may be
taken at a meeting of the Members may be taken without a meeting if consents
thereto in writing, or by electronic transmission setting forth the action so
taken, are signed by a Member Majority and the writing or writings or electronic
transmission or transmissions are filed with the minutes of Member proceedings.
Such consents will have the same force and effect as a vote at a meeting duly
held.
 
3.12        Proxies. At any meeting of the Members, every Member having the
right to vote thereat will be entitled to vote in person or by proxy appointed
by an instrument in writing signed by such Member and bearing a date not more
than three (3) years prior to such meeting.
 
3.13       Voting by Certain Holders. In the case of a Member that is a
corporation, its Membership Interest may be voted by such officer, agent or
proxy as the bylaws of such corporation may prescribe, or, in the absence of
such provision, as the board of directors of such corporation may determine. In
the case of a Member that is a general or limited partnership, its Membership
Interest may be voted, in person or by proxy, by such Person as is designated by
such Member. In the case of a Member that is another limited liability company,
its Membership Interest may be voted, in person or by proxy, by such Person as
is designated by the governing agreements of such other limited liability
company, or, in the absence of such designation, by such Person as is designated
by the limited liability company. In the case of a Member that is a trust, its
Membership Interest may be voted by the trustee of such trust.
 
3.14       Denial of Appraisal Rights. No Member will have any appraisal rights
or dissenters’ rights with respect to any merger, consolidation, conversion or
dissolution of the Company, any sale of Company Property or any amendment to
this Agreement, the Members’ rights with respect to such matters being limited
to those rights, if any, expressly set forth in this Agreement.
 
3.15       Nondisclosure of Material Information and Trading of Common Units.
 
 
(a)
Each Member agrees that all “material and non-public information” obtained by it
pursuant to this Agreement or otherwise with respect to the Company or the MLP
will be kept confidential and will not be disclosed by such Member, or by any of
its agents, representatives or employees, in any manner whatsoever, in whole or
in part, to any third party except that (a) each Member shall be permitted to
disclose such information (including, but not limited to, financial information
and analysis derived from public information related to the Company or the MLP)
to those of its partners, agents, representatives and employees who need to be
familiar with such information, or who are entitled to receive such information
pursuant to a Member’s agreement with its partners, in connection with such
Member’s investment in the Company, and (b) each Member shall be permitted to
disclose information to the extent required by Law, so long as such Member shall
have first afforded the Company with a reasonable opportunity to contest the
necessity of disclosing such information. Each Member further agrees that it
will not provide any “material and non-public information” family members or
friends through any written or verbal communications.

 
 
(b)
Each Member agrees that it will not trade any securities in the MLP, including
the Common Units, any other partnership interests, options, notes, bonds, or
convertible securities of the MLP, as well as derivative securities relating to
any securities of the MLP, which such Member may currently hold or acquire in
the future, as owner or nominee, either directly or indirectly, while in
possession of “material and non-public information” concerning the Company or
the MLP, and that such Member will comply with all Company policies on the
trading of MLP securities by “covered persons,” Officers, Directors and other
Affiliates of the Company from time to time.

 
 
23

--------------------------------------------------------------------------------

 
 
 
(c)
For purposes of this Section 3.15, “material and non-public information”
includes any information, whether historical or anticipated (such as
projections, forecasts or an anticipated future event irrespective of the
likelihood of such event coming to fruition), which if disseminated to the
general public population is likely to affect the market price of securities or
is information that a reasonable investor would want to know before making an
investment decision. Information is deemed to be “public” where such information
is disseminated broadly in a manner designed to reach investors generally and
the investor has been given the opportunity to analyze and evaluate the
information. Information disseminated by the MLP shall be deemed “public” after
the close of business on the second trading day after the information in
question is publicly disclosed through a public announcement and the filing of
such information with the United States Securities and Exchange Commission.

 
ARTICLE 4
CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS
 
4.1          Capital Contributions.
 
 
(a)
The amount of money and the fair market value (as of the date of contribution)
of any property (other than money) contributed to the Company by a Member in
respect of the issuance of a Membership Interest to such Member shall constitute
a “Capital Contribution.” Any reference in this Agreement to the Capital
Contribution of a Member shall include a Capital Contribution made by a Member’s
predecessor in interest where such Member acquired its interest through
Permitted Transfer in accordance with Article 11.

 
 
(b)
No Member shall be required to make any Additional Capital Contribution to the
Company, except as provided in Section 4.1(c), without the consent of Members
holding a Super-Majority Interest.

 
 
(c)
Upon the issuance of additional partnership interests by the MLP, the Company,
as general partner of the MLP, is required to make additional capital
contributions to the MLP in an amount equal to 2/98ths of any amount received by
the MLP upon issuance of such partnership interests in the MLP (the “Additional
Capital Contribution”). In the event the Company does not have sufficient cash
available to contribute the full amount of the Additional Capital Contribution
to the MLP, each Member shall be required to contribute an amount determined by
multiplying (1) the amount of cash needed by the Company to make the Additional
Capital Contribution by (2) a fraction determined by dividing (x) the Membership
Interest owned by a Member by (y) the total Membership Interests owned by all
Members. The Board of Directors (or a committee appointed by the Board) shall
notify Members within five (5) Business Days of its determination that the MLP
will issue additional partnership interests, unless otherwise limited by
applicable federal or state securities laws.  Such notice will include
information with respect to (i) the type of partnership interest to be issued by
the MLP, (ii) the consideration estimated to be received by the MLP upon the
issuance of such partnership interest, (iii) the estimated portion of the
Additional Capital Contribution to be made from available cash of the Company,
(iv) the amount of cash, if any, to be contributed by Members to the Company in
the event the Company does not have sufficient available cash to pay the entire
amount of the Additional Capital Contribution, (v) each Member’s estimated pro
rata portion of the Additional Capital Contribution (its “Cash Requirement”) and
(vi) the estimated date (the “Due Date”) by which the Member shall be obligated
to deliver its pro rata portion of the Additional Capital Contribution. In the
event a Member fails to deliver timely its Cash Requirement, it shall be charged
interest at a rate determined by the Board of Directors, which rate shall not
exceed the maximum amount allowed by law, from the date on which the Cash
Requirement was due until the date of payment. In the event the Member does not
pay the Cash Requirement together with accrued and unpaid interest within 180
calendar days of the Due Date, then the Member shall be deemed in default of its
obligation to make such commitment and its Membership Interest will be adjusted
downward to a percentage calculated by dividing (i) the amount of its total
Capital Contributions to the Company by (ii) the total amount of all Capital
Contributions made by all Members, including the Cash Requirement of any
Additional Capital Contribution paid by Members in compliance with this Section
4.1(c). Interest paid by a Member as provided in this Section 4.1(c) shall not
be deemed a Capital Contribution by such Member.

 
 
24

--------------------------------------------------------------------------------

 
 
 
(d)
Except as otherwise provided by Applicable Law or in this Agreement, no Member
shall (1) be personally liable in any manner whatsoever for any debt, liability
or other obligation of the Company, whether such debt, liability or other
obligation arises in contract, tort or otherwise, and (2) in any event have any
liability whatsoever in excess of (i) the amount of its Capital Contributions,
(ii) its share of assets and undistributed profits of the Company, if any, (iii)
the amount of any wrongful distribution to such member, if, and only to the
extent, such member has actual knowledge (at the time of the distribution) that
such distribution is made in violation of the Act.

 
4.2          Loans. The Company may borrow needed funds from any Member that may
agree to do so pursuant to Section 3.3. Such loan is not a Capital Contribution.
 
4.3          Return of Contributions. A Member is not entitled to the return of
any part of its Capital Contributions or to be paid interest in respect of its
Capital Contributions. An unrepaid Capital Contribution is not a liability of
the Company or of any Member. No Member will be required to contribute or to
lend any cash or property to the Company to enable the Company to return any
Member’s Capital Contributions.
 
ARTICLE 5
DISTRIBUTIONS AND ALLOCATIONS
 
5.1          Distributions.  Unless otherwise agreed by the Members, all cash
received by the Company as distributions with respect to any partnership
interest of the MLP, including Common Units, Incentive Distribution Rights or
the Company’s general partner interest in the MLP, other than cash required to
provide for the reasonable expenses and reserves of the Company, including
reserves for Additional Capital Contributions anticipated by the Company, as
determined by the Board of Directors, will be distributed to the Members as
determined by the Board of Directors from time to time.
 
5.2          General Application. The rules set forth below in this Article 5
shall apply for the purposes of determining each Member’s allocable share of the
items of income, gain, loss and expense of the Company comprising Net Income or
Net Loss for each Allocation Year, determining special allocations of other
items of income, gain, loss and expense, and adjusting the balance of each
Member’s Capital Account to reflect the aforementioned general and special
allocations. For each Allocation Year, the special allocations in Section 5.4
hereof shall be made immediately prior to the general allocations of Section 5.3
hereof.
 
 
25

--------------------------------------------------------------------------------

 
 
5.3          General Allocations.
 
 
(a)
Hypothetical Liquidation. The items of income, expense, gain and loss of the
Company comprising Net Income or Net Loss for an Allocation Year shall be
allocated among the Persons who were Members during such Allocation Year in a
manner that shall, as nearly as possible, cause the Capital Account balance of
each Member at the end of such Allocation Year to equal the excess (which may be
negative) of:

 
 
(i)
the amount of the hypothetical distribution (if any) that such Member would
receive if, on the last day of the Allocation Year, (A) all Company assets,
including cash and the amount, if any, without duplication, that all Members
would be obligated to contribute to the capital of the Company, were sold for
cash equal to their Gross Asset Values, taking into account any adjustments
thereto for such Allocation Year, (B) all Company liabilities were satisfied in
cash according to their terms (limited, with respect to each nonrecourse
liability, to the book values of the assets securing such liability), and
(C) the net proceeds thereof (after satisfaction of such liabilities) were
distributed in full pursuant to Section 5.1 hereof over

 
 
(ii)
the sum of (A) the amount, if any, without duplication, that such Member would
be obligated to contribute to the capital of the Company, (B) such Member’s
share of Company Minimum Gain determined pursuant to Treasury Regulations
Section 1.704-2(g), and (C) such Member’s share of Member Nonrecourse Debt
Minimum Gain determined pursuant to Treasury Regulations Section 1.704-2(i)(5),
all computed as of the hypothetical sale described in Section 5.3(a)(i) hereof.

 
 
(b)
Determination of Items Comprising Allocations.

 
 
(i)
If the Company has Net Income for an Allocation Year,

 
 
(A)
for any Member as to whom the allocation pursuant to Section 5.3(a) hereof would
reduce its Capital Account, such allocation shall be comprised of a
proportionate share of each of the Company’s items of expense or loss entering
into the computation of Net Income for such Allocation Year; and

 
 
(B)
the allocation pursuant to Section 5.3(a) hereof in respect of each Member
(other than a Member referred to in Section 5.3(b)(i)(A) hereof) shall be
comprised of a proportionate share of each Company item of income, gain, expense
and loss entering into the computation of Net Income for such Fiscal Year (other
than the portion of each Company item of expense and loss, if any, that is
allocated pursuant to Section 5.3(b)(i)(A) hereof).

 
 
(ii)
If the Company has a Net Loss for an Allocation Year,

 
 
(A)
for any Member as to whom the allocation pursuant to Section 5.3(a) hereof would
increase its Capital Account, such allocation shall be comprised of a
proportionate share of each of the Company’s items of income and gain entering
into the computation of Net Loss for such Allocation Year; and

 
 
26

--------------------------------------------------------------------------------

 
 
 
(B)
the allocation pursuant to Section 5.3(a) hereof in respect of each Member
(other than a Member referred to in Section 5.3(b)(ii)(A) hereof) shall be
comprised of a proportionate share of each Company item of income, gain, expense
and loss entering into the computation of Net Loss for such Allocation Year
(other than the portion of each Company item of income and gain, if any, that is
allocated pursuant to Section 5.3(b)(ii)(A) hereof).

 
 
(c)
Loss Limitation. Notwithstanding anything to the contrary contained in this
Section 5.3, the amount of items of Company expense and loss allocated pursuant
to this Section 5.3 to any Member shall not exceed the maximum amount of such
items that can be so allocated without causing such Member to have an Adjusted
Capital Account Deficit at the end of any Allocation Year. All such items in
excess of the limitation set forth in this Section 5.3(c) shall be allocated
first to Members who would not have an Adjusted Capital Account Deficit, pro
rata in proportion to their Capital Account balances, adjusted as provided in
sub-paragraphs (a) and (b) of the definition of Adjusted Capital Account
Deficit, until no Member would be entitled to any further allocation, and
thereafter to all of the Members, pro rata, in accordance with the Sharing Ratio
of each such Member.

 
 
(d)
No Deficit Restoration Obligation. Except as otherwise expressly provided in
this Agreement, at no time during the term of the Company or upon dissolution
and liquidation thereof shall a Member with a negative balance in its Capital
Account have any obligation to the Company or the other Members to restore such
negative balance, except as may be required by law or in respect of any negative
balance resulting from a withdrawal of capital or dissolution in contravention
of this Agreement.

 
5.4          Special Allocations. The following special allocations shall be
made in the following order:
 
 
(a)
Minimum Gain Chargeback. Except as otherwise provided in Treasury Regulations
Section 1.704-2(f), notwithstanding any other provision of this Article 5, if
there is a net decrease in Company Minimum Gain during any Allocation Year, each
Member shall be allocated items of Company income and gain for such Allocation
Year (and, if necessary, subsequent Allocation Years) in an amount equal to such
Member’s share of the net decrease in Company Minimum Gain, determined in
accordance with Treasury Regulations Section 1.704-2(g). Allocations pursuant to
the previous sentence shall be made in proportion to the respective amounts
required to be allocated to each Member pursuant thereto. The items to be so
allocated shall be determined in accordance with Treasury Regulations
Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 5.4(a) is intended to
comply with the minimum gain chargeback requirement in Treasury Regulations
Section 1.704-2(f) and shall be interpreted consistently therewith.

 
 
(b)
Member Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations Section 1.704-2(i)(4), notwithstanding any other provision of this
Article 5, if there is a net decrease in Member Nonrecourse Debt Minimum Gain
attributable to a Member Nonrecourse Debt during any Allocation Year, each
Member who has a share of the Member Nonrecourse Debt Minimum Gain attributable
to such Member Nonrecourse Debt, determined in accordance with Treasury
Regulations Section 1.704-2(i)(5), shall be allocated items of Company income
and gain for such Allocation Year (and, if necessary, subsequent Allocation
Years) in an amount equal to such Member’s share of the net decrease in Member
Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse Debt,
determined in accordance with Treasury Regulations Section 1.704-2(i)(4).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant thereto. The
items to be so allocated shall be determined in accordance with Treasury
Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2). This Section 5.4(b) is
intended to comply with the minimum gain chargeback requirement in Treasury
Regulations Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.

 
 
27

--------------------------------------------------------------------------------

 
 
 
(c)
Qualified Income Offset. In the event that any Member unexpectedly receives any
adjustments, allocations or distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or
1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be allocated to
such Member in an amount and manner sufficient to eliminate, to the extent
required by the Treasury Regulations, the Adjusted Capital Account Deficit of
such Member as quickly as possible; provided that an allocation pursuant to this
Section 5.4(c) shall be made only if and to the extent that such Member would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this Article 5 have been tentatively made as if this Section 5.4(c) were
not in this Agreement.

 
 
(d)
Gross Income Allocation. In the event that any Member has an Adjusted Capital
Account Deficit at the end of any Allocation Year, each such Member shall be
allocated items of Company income and gain in the amount of such deficit as
quickly as possible; provided that an allocation pursuant to this Section 5.4(d)
shall be made only if and to the extent that such Member would have an Adjusted
Capital Account Deficit in excess of such sum after all other allocations
provided for in this Article 5 have been tentatively made as if Section 5.4(c)
and this Section 5.4(d) were not in this Agreement.

 
 
(e)
Nonrecourse Deductions. Nonrecourse Deductions for any Allocation Year shall be
allocated to the Members in proportion to their respective Sharing Ratios.

 
 
(f)
Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Allocation Year shall be allocated to the Member who bears the economic risk of
loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Treasury Regulations
Section 1.704-2(i)(1).

 
 
(g)
Section 754 Adjustments. To the extent an adjustment to the adjusted tax basis
of any Company Property, pursuant to Code Sections 734(b) or 743(b) is required,
pursuant to Treasury Regulations Sections 1.704-1(b)(2)(iv)(m)(2)
or 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
such Member’s interest in the Company, the amount of such adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be allocated to the Members in accordance with their
interests in the Company in the event Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to whom such
distribution was made in the event Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 
 
28

--------------------------------------------------------------------------------

 
 
5.5          Regulatory Allocations. The allocations set forth in Section 5.4
(the “Regulatory Allocations”) are intended to comply with certain requirements
of the Treasury Regulations. It is the intent of the Members that, to the extent
possible, the Regulatory Allocations shall be offset either with special
allocations of other items of Company income, gain, loss or deduction pursuant
to this Section 5.5. Therefore, notwithstanding any other provision of this
Article 5 (other than the Regulatory Allocations), the Board shall make such
offsetting special allocations of Company income, gain, loss or deduction in
whatever manner it determines appropriate so that, after such offsetting
allocations are made, each Member’s Capital Account balance is, to the extent
possible, equal to the Capital Account balance such Member would have had if the
Regulatory Allocations were not part of this Agreement and all Company items
were allocated pursuant to Section 5.3. In exercising its discretion under this
Section 5.5, the Board shall take into account future Regulatory Allocations
under Section 5.4(a) and Section 5.4(b) that, although not yet made, are likely
to offset other Regulatory Allocations previously made under Section 5.4(e) and
Section 5.4(f).
 
5.6          Allocations of Oil and Gas Items.
 
 
(a)
Income from the sale of oil or gas production (including, without limitation,
the Company’s allocable share of such income from an alternative investment
vehicle that is treated as a partnership for federal income tax purposes) shall
be allocated as part of Net Income and Net Loss and each Member’s allocable
share thereof shall be determined in accordance with Treasury Regulations
Section 1.704-1(b)(1)(vii).

 
 
(b)
Cost or percentage depletion deductions and the gain or loss on the sale or
other disposition of property the production from which is subject to depletion
(“Depletable Property”) shall be computed separately by the Members rather than
the Company. For purposes of Code Section 613A(c)(7)(D), the Company’s adjusted
basis in each Depletable Property (including, without limitation, its allocable
share of the adjusted basis in each Depletable Property owned by an Alternative
Investment Vehicle that is treated as a partnership for Federal income tax
purposes) shall be allocated in proportion to each Member’s respective share of
the costs and expenses which entered into the Company’s adjusted basis for such
Depletable Property. The amount realized on the sale or other disposition of
each Depletable Property (including, without limitation, the Company’s allocable
share of the amount realized on the sale or other disposition of Depletable
Property owned by an Alternative Investment Vehicle that is treated as a
partnership for Federal income tax purposes) shall be allocated for tax purposes
to the Members in the same manner as Simulated Basis, Simulated Gain and
Simulated Loss were allocated.

 
 
(c)
For Capital Account purposes, Simulated Depletion, Simulated Gain and Simulated
Loss with respect to each separate Depletable Property shall be allocated as
part of Net Income and Net Loss and each Member’s allocable share thereof shall
be determined in accordance with Treasury Regulations Section
1.704-1(b)(1)(vii). Each Member shall separately keep records of its share of
the adjusted basis in each separate oil and gas property, adjust such share of
the adjusted basis for any cost or percentage depletion allowable with respect
to such property and use such adjusted basis in the computation of its cost
depletion or in the computation of its gain or loss on the disposition of such
property by the Company. It is the intent of the Company to comply with Treasury
Regulations Section 1.613A-3(e)(3)(iii)(B). Consistent therewith, each Member
hereto agrees to furnish to the Company within 30 days of receipt of written
request by the Company, a written statement which clearly and accurately states
the amount of that Member’s adjusted basis and depletion deductions with respect
to each existing oil and gas property of the Company. In determining depletion
deductions for purposes of applying Treasury Regulations Section
1.613A-3(e)(3)(iii), each Member must treat as actually deducted any amount
disallowed and carried over as a result of the 65 percent of income limitation
of Code Section 613A(d)(1).

 
 
29

--------------------------------------------------------------------------------

 
 
5.7         Other Allocation Rules.
 
 
(a)
Net Income, Net Loss, and any other items of income, gain, loss or deduction
will be allocated to the Members pursuant to this Article 5 as of the last day
of each Allocation Year; provided that Net Income, Net Loss and such other items
shall also be allocated at such times as the Gross Asset Values of Property are
adjusted pursuant to subparagraph (b) of the definition of “Gross Asset Value.”

 
 
(b)
For purposes of determining the Net Income, Net Loss or any other items
allocable to any period, Net Income, Net Loss and any such other items shall be
determined on a daily, monthly or other basis, as determined by the Board using
any permissible method under Code Section 706 and the Treasury Regulations
thereunder.

 
 
(c)
The Members are aware of the income tax consequences of the allocations made by
this Article 5 and hereby agree to be bound by the provisions of this Article 5
in reporting their shares of Company income and loss for income tax purposes,
except as otherwise required by Law.

 
5.8          Tax Allocations.
 
 
(a)
Section 704(b) Allocations.

 
 
(i)
Subject to Section 5.8(b) hereof, each item of income, gain, loss or deduction
for federal income tax purposes that corresponds to an item of income, gain,
loss or expense that is either taken into account in computing Net Income or Net
Loss or is specially allocated pursuant to Section 5.4 hereof (a “Book Item”)
shall be allocated among the Members in the same proportion as the corresponding
Book Item is allocated among them pursuant to Section 5.3 or Section 5.4 hereof.

 
 
(ii)
If the Company (or any Member) recognizes Recapture Income in respect of the
sale of any Company asset,

 
 
(A)
the portion of the gain on such sale which is allocated to a Member pursuant to
Section 5.3 or Section 5.4 hereof (or recognized by such Member) shall be
treated as consisting of a portion of the Recapture Income on the sale and a
portion of the balance of the Company’s remaining gain on such sale under
principles consistent with Treasury Regulations Section 1.1245-1; and

 
 
(B)
if, for federal income tax purposes, the Company recognizes both “unrecaptured
Section 1250 gain” (as defined in Code Section 1(h)) and gain treated as
ordinary income under Code Section 1250(a) in respect of such sale, the amount
treated as Depreciation Recapture under Section 5.8(a)(ii)(A) hereof shall be
comprised of a proportionate share of both such types of gain.

 
 
(iii)
For purposes of Section 5.8(a)(ii) hereof, “Depreciation Recapture” means the
portion of any gain from the disposition of an asset of the Company which, for
federal income tax purposes (a) is treated as ordinary income under Code Section
1245; (b) is treated as ordinary income under Code Section 1250; or (c) is
“unrecaptured Section 1250 gain” as such term is defined in Code Section 1(h).

 
 
30

--------------------------------------------------------------------------------

 
 
 
(b)
Code Section 704(c) Allocations. In the event any Property of the Company is
credited to the Capital Account of a Member at a value other than its tax basis
(whether as a result of a contribution of such Property or a revaluation of such
Property pursuant to sub-paragraph (b) of the definition of “Gross Asset
Value”), then allocations of taxable income, gain, loss and deductions with
respect to such Property shall be made in a manner which shall comply with Code
Sections 704(b) and 704(c) and the Treasury Regulations thereunder. The Company,
as determined by the Board, may make, or not make, “curative” or “remedial”
allocations (within the meaning of the Treasury Regulations under Code
Section 704(c)) including, but not limited to:

 
 
(i)
“curative” allocations which offset the effect of the “ceiling rule” for a prior
Allocation Year (within the meaning of Treasury Regulations
Section 1.704-3(c)(3)(ii)); and

 
 
(ii)
“curative” allocations from dispositions of contributed property (within the
meaning of Treasury Regulations Section 1.704-3(c)(3)(iii)(B)).

 
 
(c)
Credits. All tax credits shall be allocated among the Members as determined by
the Board in its sole and absolute discretion, consistent with applicable law.

 
The tax allocations made pursuant to this Section 5.8 shall be solely for tax
purposes and shall not affect any Partner’s Capital Account or share of non-tax
allocations or distributions under this Agreement.
 
5.9          Tax Elections with Respect to Issuance of Certain Compensatory
Equity Interests.
 
 
(a)
The Board is hereby authorized and directed to cause the Company to make an
election to value any equity interests issued by the Company as compensation for
services to the Company (collectively, “Compensatory Interests”) at liquidation
value (the “Safe Harbor Election”), as the same may be permitted pursuant to or
in accordance with the finally promulgated successor rules to Proposed Treasury
Regulations Section 1.83-3(l) and IRS Notice 2005-43 (collectively, the
“Proposed Rules”). The Board shall cause the Company to make any allocations of
items of income, gain, deduction, loss or credit (including forfeiture
allocations and elections as to allocation periods) necessary or appropriate to
effectuate and maintain the Safe Harbor Election.

 
 
(b)
Any such Safe Harbor Election shall be binding on the Company and on all of its
Members with respect to all transfers of Compensatory Interests thereafter made
by the Company, except for any such transfers made after revocation of such
election. A Safe Harbor Election once made may be revoked by the Board as
permitted by the Proposed Rules or any applicable rule.

 
 
(c)
Each Member (including any Person to whom a Compensatory Interest is transferred
in connection with performance of services), by signing this Agreement or by
accepting such transfer, hereby agrees to comply with all requirements of the
Safe Harbor Election with respect to all Compensatory Interests transferred
while the Safe Harbor Election remains effective.

 
 
31

--------------------------------------------------------------------------------

 
 
 
(d)
The Board shall file or cause the Company to file all returns, reports and other
documentation as may be required to perfect and maintain the Safe Harbor
Election with respect to transfers of Compensatory Interests covered by such
election.

 
 
(e)
Notwithstanding anything to the contrary contained herein, the Board is hereby
authorized and empowered, without further vote or action of the Members, to
amend this Agreement as necessary to comply with the Proposed Rules or any rule,
in order to provide for a Safe Harbor Election and the ability to maintain or
revoke the same, and shall have the authority to execute any such amendment by
and on behalf of each Member. Any undertakings by the Members necessary to
enable or preserve a Safe Harbor Election may be reflected in such amendments
and to the extent so reflected shall be binding on each Member, respectively.

 
 
(f)
Each Member agrees to cooperate with the Board to perfect and maintain any Safe
Harbor Election, and to timely execute and deliver any documentation with
respect thereto reasonably requested by the Board.

 
 
(g)
No transfer, assignment or other disposition of any Interest in the Company by a
Member shall be effective unless prior to such transfer, assignment or
disposition the transferee, assignee or intended recipient of such Interest
shall have agreed in writing to be bound by the provisions of this Section 5.9,
in form satisfactory to the Board.

 
 
(h)
Costs and expenses incurred by the Board in making and preserving (or if
revoked, revoking) the Safe Harbor Election shall be paid by the Company.

 
ARTICLE 6
MANAGEMENT
 
6.1          Management.
 
 
(a)
Subject to Article 9, all management powers over the business and affairs of the
Company, including with respect to the management and control of the MLP (in the
Company’s capacity as general partner of the MLP), shall be exclusively vested
in a Board of Directors (“Board of Directors” or “Board”) and, subject to the
direction of the Board of Directors, the Officers. The Officers and Directors
shall each constitute a “manager” of the Company within the meaning of the Act.
Except as otherwise specifically provided in this Agreement, no Member, by
virtue of having the status of a Member, shall have or attempt to exercise or
assert any management power over the business and affairs of the Company or
shall have or attempt to exercise or assert actual or apparent authority to
enter into contracts on behalf of, or to otherwise bind, the Company. Except as
otherwise specifically provided in this Agreement, the business and affairs of
the Company shall be managed under the direction of the Board of Directors, and
the day-to-day activities of the Company shall be conducted on the Company’s
behalf by the Officers, who shall be agents of the Company.

 
 
(b)
In addition to the powers that now or hereafter can be granted to managers under
the Act and to all other powers granted under any other provision of this
Agreement, except as otherwise provided in this Agreement, the Board of
Directors shall have full power and authority to do all things as are not
restricted by this Agreement, the MLP Agreement, the Act or Applicable Law, on
such terms as they may deem necessary or appropriate to conduct, or cause to be
conducted, the business and affairs of the Company.

 
 
32

--------------------------------------------------------------------------------

 
 
6.2          Board of Directors.
 
 
(a)
Number of Directors. The Board of Directors shall consist of seven (7)
Directors, which number shall be altered only by the approval of the Majority
Members.

 
 
(b)
Appointment of Directors. Messrs. Anbouba and Montgomery shall jointly have the
right to appoint five (5) Directors from time to time. Cushing shall have the
right to appoint two (2) Directors from time to time for so long as it maintains
a Membership Interest equal to twenty-five percent (25%) of the total issued and
outstanding Membership Interests of the Company or the right to appoint one (1)
Director from time to time for so long as it maintains a Membership Interest
equal to ten percent (10%) of the total issued and outstanding Membership
Interests of the Company. In the event Cushing’s Membership Interest in the
Company is less than ten percent (10%) at any time, its right to appoint a
Director to the Board shall terminate. Messrs. Anbouba and Montgomery and
Cushing, so long as it continues to hold a Membership Interest equal to
twenty-five percent (25%) of the total issued and outstanding Membership
Interests of the Company, shall constitute the “Majority Members.” At all times
at least three (3) Directors shall meet the independence, qualification and
experience requirements of the NASDAQ and Section 10A-3 of the Securities
Exchange Act, the rules and regulations of the SEC, other Applicable Law and the
charter of the Audit Committee, the Compensation Committee and the Conflicts
Committee, as applicable (each, an “Independent Director”).  If at any time at
least three (3) Directors are not Independent Directors, the Board of Directors
shall still have all powers and authority granted to it hereunder, provided that
Majority Members shall endeavor to appoint additional Independent Directors to
come into compliance with this Section 6.2(b).

 
 
(c)
Term; Resignation; Vacancies; Removal. Each Director shall hold office until his
successor is appointed and qualified pursuant to Section 6.2(b) or until his
earlier resignation or removal. Any Director may resign at any time upon written
notice to the Board, to the President or to any other Officer. Such resignation
shall take effect at the time specified therein and, unless otherwise specified
therein, no acceptance of such resignation shall be necessary to make it
effective. Vacancies and newly created directorships resulting from any increase
in the authorized number of Directors or from any other cause shall be filled by
the Majority Members in accordance with Section 6.2(b) or by mutual agreement
where new directorships are created pursuant to the requirements of Section
6.1(a). Any Director may be removed for Cause by a majority in number of the
Directors.

 
 
(d)
Voting; Quorum; Required Vote for Action. Unless otherwise required by the Act,
other Law or the provisions hereof,

 
 
(i)
each member of the Board of Directors shall have one vote;

 
 
(ii)
except for matters requiring Special Approval, the presence at a meeting of a
majority of the members of the Board of Directors shall constitute a quorum at
any such meeting for the transaction of business; provided, that such majority
includes three (3) Directors that include any combination of Messrs. Anbouba and
Montgomery and the two directors appointed by Cushing; and

 
 
(iii)
except for matters requiring Special Approval, the act of a majority of the
members of the Board of Directors present at a meeting duly called in accordance
with Section 6.2(e) at which a quorum is present shall be deemed to constitute
the act of the Board of Directors; provided, that such majority complies with
Section 6.2(d)(ii).

 
 
33

--------------------------------------------------------------------------------

 
 
 
(e)
Meetings. Regular meetings of the Board of Directors shall be held at such times
and places as shall be designated from time to time by resolution of the Board
of Directors. Special meetings of the Board of Directors or meetings of any
committee thereof may be called by written request authorized by any member of
the Board of Directors or a committee thereof on at least 48 hours prior written
notice to the other members of such Board or committee. Any such notice, or
waiver thereof, must state the purpose of such meeting. Attendance of a Director
at a meeting (including pursuant to the last sentence of this Section 6.2(e))
shall constitute a waiver of notice of such meeting, except where such Director
attends the meeting for the express purpose of objecting to the transaction of
any business on the ground that the meeting is not lawfully called or convened.
Any action required or permitted to be taken at a meeting of the Board of
Directors or any committee thereof may be taken without a meeting, without prior
notice and without a vote if a consent or consents thereto in writing or by
electronic transmission setting forth the action so taken, are signed by at
least as many members of the Board of Directors or committee thereof as would
have been required to take such action at a meeting of the Board of Directors or
such committee, and the writings and/or electronic transmissions are filed with
the minutes recording the Board of Directors proceedings. Members of the Board
of Directors or any committee thereof may participate in and hold a meeting by
means of conference telephone, video conference or internet communications
equipment by means of which all Persons participating in the meeting can hear
each other simultaneously, and participation in such meetings shall constitute
presence in person at the meeting.

 
 
(f)
Committees.

 
 
(i)
The Board of Directors may from time to time establish committees to exercise
such of the powers and authority of the Board of Directors with respect to the
management of the business and affairs of the Company as may be provided in a
resolution of the Board of Directors. Any committee designated pursuant to this
Section 6.2(f) shall choose its own chairman, shall keep regular minutes of its
proceedings and report the same to the Board of Directors when requested, and,
subject to Section 6.2(e), shall fix its own rules or procedures and shall meet
at such times and at such place or places as may be provided by such rules or by
resolution of such committee or resolution of the Board of Directors. At every
meeting of any such committee, the presence of all the members thereof shall
constitute a quorum and the affirmative vote of a majority of the members
present shall be necessary for the adoption by it of any resolution. The Board
of Directors may designate one or more Directors as alternate members of any
committee who may replace any absent or disqualified member at any meeting of
such committee; provided, however, that any such designated alternate of the
Audit Committee, Compensation Committee or the Conflicts Committee must meet the
standards for an Independent Director.

 
 
(ii)
In addition to any other committees established by the Board of Directors
pursuant to Section 6.2(f)(i), the Board of Directors shall maintain an “Audit
Committee,” “Compensation Committee” and a “Conflicts Committee” to meet the
Company’s obligations as the general partner of the MLP pursuant to the terms of
the MLP Agreement. The Audit Committee and the Compensation Committee shall each
be composed of at least three (3) Independent Directors, and the Conflicts
Committee shall be composed of three (3) Directors, at least two (2) of which
shall be Independent Directors. Any Independent Director may serve on any or all
of the Audit Committee, the Compensation Committee and the Conflicts Committee.

 
 
34

--------------------------------------------------------------------------------

 
 
 
(A)
The Conflicts Committee shall be responsible for (1) approving or disapproving,
as the case may be, any matters regarding the business and affairs of the
Company and the MLP required to be considered by, or submitted to, the Conflicts
Committee pursuant to the terms of the MLP Agreement, (2) approving or
disapproving, as the case may be, the entering into of any material transaction
between the Company and a Member or any Affiliate of a Member, other than
transactions in the ordinary course of business, (3) approving any of the
following actions: (I) make or consent to a general assignment for the benefit
of the creditors of the MLP; (II) file or consent to the filing of any
bankruptcy, insolvency or reorganization petition for relief under the United
States Bankruptcy Code naming the MLP, or otherwise seek, with respect to the
MLP, relief from debts or protection from creditors generally; (III) file or
consent to the filing of a petition or answer seeking for the MLP a liquidation,
dissolution, arrangement, or similar relief under any law; (IV) file an answer
or other pleading admitting or failing to contest the material allegations of a
petition filed against the Company or the MLP in a proceeding of the type
described in any of clauses (I)-(III) of this Section 6.2(f)(ii)(A); (V) seek,
consent to or acquiesce in the appointment of a receiver, liquidator,
conservator, assignee, trustee, sequestrator, custodian or any similar official
for the MLP or for all or any substantial portion of such entity’s properties;
(VI) sell all or substantially all of the assets of the MLP; (VII) dissolve or
liquidate the MLP, other than in accordance with Article XII of the MLP
Agreement; and (VIII) merge or consolidate the MLP; (4) amending (I)
Section 2.9, (II) the definition of “Independent Director” in Section 6.2(b),
(III) the requirement that at least two (2) of the directors of the Conflicts
Committee be Independent Directors, or (IV) this Section 6.2(f)(ii)(A); and
(5) performing such other functions as the Board may assign from time to time,
or as may be specified in a written charter of the Conflicts Committee. In
acting or otherwise voting on the matters referred to in this
Section 6.2(f)(ii)(A), to the fullest extent permitted by Law, including Section
18-1101(c) of the Act and Section 17-1101(c) of the Delaware Revised Uniform
Limited Partnership Act, as amended from time to time, the Directors
constituting the Conflicts Committee shall consider only the interest of the
Company or the MLP, as applicable, including their respective creditors.

 
 
(B)
The Audit Committee shall be responsible for: (1) approving or disapproving, as
the case may be, any matters regarding the business and affairs of the Company
and the MLP required to be considered by, or submitted to, the Audit Committee
pursuant to the terms of the MLP Agreement and the requirements of the NASDAQ,
Section 10A(m) of the Securities Exchange Act, the rules and regulations of the
SEC, other Applicable Law and the charter of the Audit Committee; (2) assisting
the Board in monitoring (I) the integrity of the MLP’s financial statements,
(II) the qualifications and independence of the MLP’s independent accountants,
(III) retaining the MLP and Company independent accountants and other financial
advisors as it may deem necessary from time to time, (IV) the performance of the
MLP’s and Company's internal audit functions and the independent accountants,
and (V) the MLP’s and Company's compliance with legal and regulatory
requirements; and (3) performing such other functions as the Board may assign
from time to time, or as may be specified in a written charter of the Audit
Committee.

 
 
35

--------------------------------------------------------------------------------

 
 
 
(C)
The Compensation Committee shall be responsible for: (1) reviewing and approving
goals and objectives underlying the compensation of the Chief Executive Officer
(“CEO”), evaluating the CEO’s performance in accordance with those goals and
objectives, and determining and approving the CEO’s compensation;
(2) recommending to the Board the compensation of executive officers other than
the CEO, subject to Board approval; (3) administering any incentive compensation
and equity-based plans, subject to Board approval; (4) preparing the
compensation report required by the rules and regulations of the SEC; and
(5) performing such other functions as may be specified in a written charter for
the Compensation Committee.

 
 
(g)
Notwithstanding anything contained herein to the contrary, the issuance of any
award of equity-based units in the MLP pursuant a Long-Term Incentive Plan of
the MLP must be approved by a majority of the Board.

 
6.3          Officers.
 
 
(a)
Generally. The Board may appoint agents of the Company, which agents shall be
referred to as “Officers” of the Company, having the titles, power, authority
and duties described in this Section 6.3 or as otherwise granted by the Board.
Subject to the foregoing, the Officers shall have the full authority to and
shall manage, control and oversee the day-to-day business and affairs of the
Company and shall perform all other acts as are customary or incident to the
management of such business and affairs, which will include the general and
administrative affairs of the Company and the operation and maintenance of the
Company Assets, all in accordance with the provisions of this Section 6.3.

 
 
(b)
Titles and Number. The Officers may include a Chairman, a Chief Executive
Officer, a President, a Chief Operating Officer, a Chief Financial Officer, one
or more Vice Presidents, a Secretary, a Treasurer, and one or more Assistant
Secretaries and Assistant Treasurers, and any other officer position or title as
the Board may approve. Any person may hold two or more offices.

 
 
(c)
Appointment and Term of Office. The Officers may be appointed by the Board at
such times and for such terms as the Board shall determine. Any Officer may be
removed, with or without cause, only by the Board. Vacancies in any office may
be filled only by the Board.

 
 
(d)
Chairman of the Board. The Chairman of the Board shall preside at all meetings
of the Board of Directors and of the unitholders of the MLP; and he shall have
such other powers and duties as from time to time may be assigned to him by the
Board of Directors.

 
 
36

--------------------------------------------------------------------------------

 
 
 
(e)
Chief Executive Officer. In accordance with and subject to the limitations
imposed by this Agreement or any direction of the Board, the Chief Executive
Officer, as such, shall (i) supervise generally the other Officers, (ii) be
responsible for the management and day-to-day business and affairs of the
Company, its other Officers, employees and agents and shall supervise generally
the affairs of the Company, (iii) have full authority to execute all documents
and take all actions that the Company may legally take and (iv) have the power
and authority to delegate the Chief Executive Officer’s powers and authority to
any proper Officer.

 
 
(f)
President. Subject to the limitations imposed by this Agreement, any employment
agreement, any employee plan or any determination of the Chief Executive
Officer, the President shall be the Chief Operating Officer of the Company, will
be and shall be responsible for the management and direction of the day-to-day
business and affairs of the Company, its other Officers, employees and agents,
shall supervise generally the affairs of the Company and shall have full
authority to execute all documents and take all actions that the Company may
legally take. Subject to the direction of the Board of Directors, the President
shall be the chief executive officer of the Company in the absence of the Chief
Executive Officer, unless another person is designated to serve in such capacity
by the Board. In the absence of the Chairman of the Board or the Chief Executive
Officer, the President shall preside at all meetings of the unitholders of the
MLP and (should he be a director) of the Board of Directors.

 
 
(g)
Vice Presidents. In the absence of the President, each Vice President appointed
by the Board shall have all of the powers and duties conferred upon the
President, including the same power as the President to execute documents on
behalf of the Company. Each such Vice President shall perform such other duties
and may exercise such other powers as may from time to time be assigned to him
by the Chief Executive Officer or the President. Vice Presidents may be
designated Executive Vice Presidents, Senior Vice Presidents, or any other title
determined by the Board.

 
 
(h)
Secretary and Assistant Secretaries. The Secretary shall record or cause to be
recorded in books provided for that purpose the minutes of the meetings or
actions of the Board of Directors, shall see that all notices are duly given in
accordance with the provisions of this Agreement and as required by Law, shall
be custodian of all records (other than financial and compensation), shall see
that the books, reports, statements, certificates and all other documents and
records required by law are properly kept and filed, and, in general, shall
perform all duties incident to the office of Secretary and such other duties as
may, from time to time, be assigned to him by this Agreement, the Board of
Directors or the President. The Assistant Secretaries shall exercise the powers
of the Secretary during that Officer’s absence or inability or refusal to act.

 
 
(i)
Chief Financial Officer. The Chief Financial Officer shall keep and maintain, or
cause to be kept and maintained, adequate and correct books and records of
account of the Company and the MLP. He shall receive and deposit all moneys and
other valuables belonging to the Company in the name and to the credit of the
Company and shall disburse the same and only in such manner as the Board of
Directors or the appropriate Officer of the Company may from time to time
determine. He shall receive and deposit all moneys and other valuables belonging
to the MLP in the name and to the credit of the MLP and shall disburse the same
and only in such manner as the Board of Directors or the Chief Executive Officer
may require. He shall render to the Board of Directors and the Chief Executive
Officer, whenever any of them request it, an account of all his transactions as
Chief Financial Officer and of the financial condition of the Company, and shall
perform such further duties as the Board of Directors or the Chief Executive
Officer may require. The Chief Financial Officer shall have the same power as
the Chief Executive Officer to execute documents on behalf of the Company.

 
 
37

--------------------------------------------------------------------------------

 
 
 
(j)
Treasurer and Assistant Treasurers. The Treasurer shall have such duties as may
be specified by the Chief Financial Officer in the performance of his duties.
The Assistant Treasurers shall exercise the power of the Treasurer during that
Officer’s absence or inability or refusal to act. Each of the Assistant
Treasurers shall possess the same power as the Treasurer to sign all
certificates, contracts, obligations and other instruments of the Company. If no
Treasurer or Assistant Treasurer is appointed and serving or in the absence of
the appointed Treasurer and Assistant Treasurer, the Senior Vice President, or
such other Officer as the Board of Directors shall select, shall have the powers
and duties conferred upon the Treasurer.

 
 
(k)
Powers of Attorney. The Company may grant powers of attorney or other authority
as appropriate to establish and evidence the authority of the Officers and other
persons.

 
 
(l)
Delegation of Authority. Unless otherwise provided by resolution of the Board of
Directors, no Officer shall have the power or authority to delegate to any
person such Officer’s rights and powers as an Officer to manage the business and
affairs of the Company.

 
 
(m)
Officers. The Board of Directors shall appoint Officers of the Company to serve
from the date hereof until the death, resignation or removal by the Board of
Directors with or without Cause of such Officer.

 
6.4          Duties of Officers and Directors. Except as otherwise specifically
provided in this Agreement, the duties and obligations owed to the Company and
to the Board of Directors by the Officers of the Company and by members of the
Board of Directors of the Company shall be the same as the respective duties and
obligations owed to a corporation organized under the Delaware General
Corporation Law by its officers and directors, respectively.
 
6.5          Compensation. The members of the Board of Directors who are
designated as “Independent Members” shall be entitled to compensation as
directors and committee members as approved by the Board and shall be reimbursed
for out-of-pocket expenses incurred in connection with attending meetings of the
Board of Directors or committees thereof.
 
6.6          Indemnification.
 
 
(a)
To the fullest extent permitted by Law but subject to the limitations expressly
provided in this Agreement, each Indemnitee shall be indemnified and held
harmless by the Company from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including reasonable legal fees and
expenses), judgments, fines, penalties, interest, settlements and other amounts
arising from any and all claims, demands, actions, suits or proceedings, whether
civil, criminal, administrative or investigative, in which any such Indemnitee
may be involved, or is threatened to be involved, as a party or otherwise, by
reason of such Person’s status as an Indemnitee; provided, however that the
Indemnitee shall not be indemnified and held harmless if there has been a final
and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of the matter for which the Indemnitee is seeking
indemnification pursuant to this Section 6.6, the Indemnitee acted in bad faith
or engaged in fraud, willful misconduct, or in the case of a criminal matter,
acted with knowledge that the Indemnitee’s conduct was unlawful. The termination
of any action, suit or proceeding by judgment, order, settlement, conviction or
upon a plea of nolo contendere, or its equivalent, shall not create a
presumption that the Indemnitee acted in a manner contrary to that specified
above. Any indemnification pursuant to this Section 6.6 shall be made only out
of assets of the Company, it being agreed that a Member shall not be personally
liable for such indemnification and shall have no obligation to contribute or
loan any monies or property to the Company to enable it to effectuate such
indemnification.

 
 
38

--------------------------------------------------------------------------------

 
 
 
(i)
To the fullest extent permitted by law, expenses (including reasonable legal
fees and expenses) incurred by an Indemnitee who is indemnified pursuant to
Section 6.6(a) in defending any claim, demand, action, suit or proceeding shall,
from time to time, be advanced by the Company prior to the final disposition of
such claim, demand, action, suit or proceeding upon receipt by the Company of an
undertaking by or on behalf of the Indemnitee to repay such amount if it shall
be determined that the Indemnitee is not entitled to be indemnified as
authorized in this Section 6.6.

 
 
(ii)
The Company shall, to the fullest extent permitted under the Act, pay or
reimburse expenses incurred by an Indemnitee in connection with the Indemnitee’s
appearance as a witness or other participation in a proceeding involving or
affecting the Company at a time when the Indemnitee is not a named defendant or
respondent in the proceeding.

 
 
(b)
The indemnification provided by this Section 6.6 shall be in addition to any
other rights to which an Indemnitee may be entitled under any agreement, as a
matter of Law or otherwise, both as to actions in the Indemnitee’s capacity as
an Indemnitee and as to actions in any other capacity, and shall continue as to
an Indemnitee who has ceased to serve in such capacity and shall inure to the
benefit of the heirs, successors, assigns and administrators of the Indemnitee.

 
 
(c)
The Company shall purchase and maintain insurance, on behalf of the members of
the Board of Directors, the Officers and such other Persons as the Board of
Directors shall determine (provided that the coverage and cost of such insurance
is commensurate with industry standards for a company performing the same
functions and activities as the Company), against any liability that may be
asserted against or expense that may be incurred by such Person in connection
with the MLP’s or the Company’s activities, regardless of whether the Company or
MLP would have the power to indemnify such Person against such liability under
the provisions of this Agreement.

 
 
(d)
For purposes of this Section 6.6, the Company shall be deemed to have requested
an Indemnitee to serve as fiduciary of an employee benefit plan whenever:
(i) the performance by the Indemnitee of such Indemnitee’s duties to the Company
also imposes duties on, or otherwise involves services by, the Indemnitee to the
plan or participants or beneficiaries of the plan; (ii) excise taxes assessed on
an Indemnitee with respect to an employee benefit plan pursuant to Applicable
Law shall constitute “fines” within the meaning of Section 6.6(a); and
(iii) action taken or omitted by the Indemnitee with respect to an employee
benefit plan in the performance of such Indemnitee’s duties for a purpose
reasonably believed by such Indemnitee to be in the interest of the participants
and beneficiaries of the plan shall be deemed to be for a purpose which is in,
or not opposed to, the best interests of the Company.

 
 
39

--------------------------------------------------------------------------------

 
 
 
(e)
An Indemnitee shall not be denied indemnification in whole or in part under this
Section 6.6 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

 
 
(f)
The provisions of this Section 6.6 are for the benefit of the Indemnitees, their
heirs, successors, assigns and administrators and shall not be deemed to create
any rights for the benefit of any other Persons.

 
 
(g)
No amendment, modification or repeal of this Section 6.6 or any provision hereof
shall in any manner terminate, reduce or impair either the right of any past,
present or future Indemnitee to be indemnified by the Company or the obligation
of the Company to indemnify any such Indemnitee under and in accordance with the
provisions of this Section 6.6 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or relating to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when such claims may arise or be asserted, provided such
Person became an Indemnitee hereunder prior to such amendment, modification or
repeal.

 
 
(h)
Any act or omission performed or omitted by an Indemnitee on advice of legal
counsel or an independent consultant who has been employed or retained by the
Company shall be presumed to have been performed or omitted in good faith
without gross negligence or willful misconduct.

 
 
(i)
THE PROVISIONS OF THE INDEMNIFICATION PROVIDED IN THIS SECTION 6.6 ARE INTENDED
BY THE PARTIES TO APPLY EVEN IF SUCH PROVISIONS HAVE THE EFFECT OF EXCULPATING
THE INDEMNITEE FROM LEGAL RESPONSIBILITY FOR THE CONSEQUENCES OF SUCH PERSON’S
NEGLIGENCE, FAULT OR OTHER CONDUCT.

 
6.7          Exculpation.
 
 
(a)
Subject to applicable law, no Indemnitee shall be liable, in damages or
otherwise, to the Company, any Member or any of their Affiliates for any act or
omission performed or omitted by any of them (including, without limitation, any
act or omission performed or omitted by any of them in reliance upon and in
accordance with the opinion or advice of experts, including, without limitation,
of legal counsel as to matters of law, of accountants as to matters of
accounting, or of investment bankers or appraisers as to matters of valuation),
except with respect to any act or omission with respect of which a court of
competent jurisdiction has issued a final decision or judgment that such
Indemnitee was grossly negligent or engaged in willful misconduct or fraud. No
Member shall be liable to the Company or any Member for any action taken by any
other Member.

 
 
(b)
An Indemnitee shall incur no liability in acting in good faith upon any
signature or writing believed by such Indemnitee to be genuine, may rely on a
certificate signed by an executive officer of any Person in order to ascertain
any fact with respect to such Person or within such Person’s knowledge, and may
rely on an opinion of counsel selected by such Indemnitee with respect to legal
matters. Each Indemnitee may act directly or through such Indemnitee’s agents or
attorneys. Each Indemnitee may consult with counsel, appraisers, engineers,
accountants and other skilled Persons selected by such Indemnitee, and shall not
be liable for anything done, suffered or omitted in good faith in reliance upon
the advice of any of such Persons. No Indemnitee shall be liable to the Company
or any Member for any error of judgment made in good faith by a responsible
officer or employee of such Indemnitee or such Indemnitee’s Affiliate. Except as
otherwise provided in this Section 6.7, no Indemnitee shall be liable to the
Company or any Member for any mistake of fact or judgment by such Indemnitee in
conducting the affairs of the Company or otherwise acting in respect of and
within the scope of this Agreement.

 
 
40

--------------------------------------------------------------------------------

 
 
 
(c)
Except as otherwise provided herein, no Indemnitee shall be liable for the
return of the Capital Contributions or Capital Account of any Member, and such
return shall be made solely from available assets of the Company, if any, and
each Member hereby waives any and all claims that it may have against such
Indemnitee in this regard.

 
 
(d)
The provisions of this Agreement, to the extent that they expressly restrict or
eliminate the duties (including fiduciary duties) and liabilities of an
Indemnitee otherwise existing at law or in equity, are agreed by the Members to
replace such other duties and liabilities of such Indemnitee.

 
 
(e)
Subject to its obligations and duties as set forth in this Article 6, the Board
of Directors and any committee thereof may exercise any of the powers granted to
it by this Agreement and perform any of the duties imposed upon it hereunder
either directly or by or through the Company’s Officers or agents, and neither
the Board of Directors nor any committee thereof shall be responsible for any
misconduct or negligence on the part of any such Officer or agent appointed by
the Board of Directors or any committee thereof in good faith.

 
 
(f)
Any amendment, modification or repeal of this Section 6.7 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on liability under this Section 6.7 as in effect immediately prior to such
amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may be asserted.

 
6.8          Amendment and Vesting of Rights. The rights granted or created
hereby will be vested in each Person entitled to indemnification pursuant to the
terms of this Agreement as a bargained-for, contractual condition of such
Person’s being or serving or having served as a Director, Officer or
representative of the Company or serving at the request of the Company as a
director, officer or in any other comparable position of any other Person and,
while this Article 6 may be amended or repealed, no such amendment or repeal
will release, terminate or adversely affect the rights of such Person under this
Article 6 with respect to any (a) act taken or the failure to take any act by
such Person prior to such amendment or repeal or (b) action, suit or proceeding
concerning such act or failure to act filed after such amendment or repeal.
 
6.9          Severability. If any provision of this Article 6 or the application
of any such provision to any Person or circumstance is held invalid, illegal or
unenforceable for any reason whatsoever, the remaining provisions of this
Article 6 and the application of such provision to other Persons or
circumstances will not be affected thereby and, to the fullest extent possible,
the court finding such provision invalid, illegal or unenforceable must modify
and construe the provision so as to render it valid and enforceable as against
all Persons and to give the maximum possible protection to Persons subject to
indemnification hereby within the bounds of validity, legality and
enforceability. Without limiting the generality of the foregoing, if any Member,
Director, Officer or representative of the Company or any Person who is or was
serving at the request of the Company as a director, officer or in any other
comparable position of any other Person, is entitled under any provision of this
Article 6 to indemnification by the Company for some or a portion of the
judgments, amounts paid in settlement, attorneys’ fees, penalties, ERISA excise
taxes, fines or other expenses actually and reasonably incurred by any such
Person in connection with any threatened, pending or completed action, suit or
proceeding (including the investigation, defense, settlement or appeal of such
action, suit or proceeding), whether civil, criminal, administrative,
investigative or appellate, but not, however, for all of the total amount
thereof, the Company will nevertheless indemnify such Person for the portion
thereof to which such Person is entitled.
 
 
41

--------------------------------------------------------------------------------

 
 
6.10        Contracts with Members or Their Affiliates.
 
 
(a)
All contracts or transactions not involving the MLP that are between the Company
and its Members, Directors or Officers or between the Company and another Person
in which a Member, Director or Officer has a financial interest or with which a
Member, Director or Officer is Affiliated are permissible if such contract or
transaction, and such Member’s, Director’s or Officer’s interest therein, are
fully disclosed to and approved by the Conflicts Committee of the Board of
Directors of the Company.

 
 
(b)
All contracts or transactions involving the MLP and the Members, Directors or
Officers of the Company in which a Member, Director or Officer has a financial
interest or with which a Member, Director or Officer is Affiliated are
permissible if such contract or transaction, and such Member’s, Director’s or
Officer’s interest therein, are fully disclosed to the Board of Directors and
such contract or transaction is approved in the manner set forth in Section 7.9
of the MLP Agreement.

 
6.11        Other Business Ventures. Any Member may engage in, or possess an
interest in, other business ventures of every nature and description,
independently or with others, whether or not similar or identical to the
business of the Company or the MLP, and neither the Company nor any Member will
have any right by virtue of this Agreement in or to such other business ventures
or to the income or profits derived therefrom. The Members and their
representatives are not required to devote all of their time or business efforts
to the affairs of the Company, but will devote so much of their time and
attention to the Company as is reasonably necessary and advisable to manage the
affairs of the Company to the best advantage of the Company. The foregoing will
not supersede any employment, confidentiality, noncompetition or other specific
agreement that may exist between the Company (or an Affiliate of the Company)
and any Member (or an Affiliate of any Member).
 
6.12        Resolution of Conflicts of Interest; Standard of Conduct and
Modification of Duties.
 
 
(a)
Unless otherwise expressly provided in this Agreement or in the MLP Agreement,
whenever a potential conflict of interest exists or arises between the Members
or any of their Affiliates (other than the MLP or any Group Member), on the one
hand, and the MLP or any Group Member, on the other hand, any resolution or
course of action by the Conflicts Committee of the Board of Directors in respect
of such conflict of interest shall be permitted and deemed approved by all
Members, and shall not constitute a breach of this Agreement or of any agreement
contemplated herein, or of any duty stated or implied by law or equity, if the
resolution or course of action in respect of such conflict of interest is
(i) approved by Special Approval, (ii) on terms no less favorable to the MLP or
a Group Member, as the case may be, than those generally being provided to or
available from unrelated third parties, or (iii) fair and reasonable to the MLP
or Group Member, as the case may be, taking into account the totality of the
relationships between the parties involved (including other transactions that
may be particularly favorable or advantageous to the MLP or Group Member, as the
case may be). The Conflicts Committee shall be authorized but not required in
connection with its resolution of such conflict of interest to seek Special
Approval of such resolution, and the Conflicts Committee may also adopt a
resolution or course of action that has not received Special Approval. If
Special Approval is not sought and the Conflicts Committee determines that the
resolution or course of action taken with respect to a conflict of interest
satisfies either of the standards set forth in clauses (ii) or (iii) above, then
it shall be presumed that, in making its decision, the Conflicts Committee acted
on an informed basis, in good faith, and on the honest belief that the action
taken was in the best interests of the MLP or Group Member.  In any proceeding
brought by any Member or by or on behalf of such Member or the MLP or Group
Member, as the case may be, challenging such approval, the Person bringing or
prosecuting such proceeding shall have the burden of overcoming such
presumption.

 
 
42

--------------------------------------------------------------------------------

 
 
 
(b)
Whenever the Company (including the Board of Directors or the Conflicts
Committee thereof acting on behalf of the Company) makes a determination or
takes or declines to take any other action, or any of its Affiliates causes it
to do so, in its capacity as the general partner of the MLP as opposed to in its
individual capacity, whether under this Agreement, or any other agreement
contemplated hereby or otherwise, then unless another express standard is
provided for in this Agreement, the Company, or such Affiliates causing it to do
so, shall make such determination or take or decline to take such other action
in good faith and shall not be subject to any other or different standards
imposed by this Agreement, any other agreement contemplated hereby or under the
Act or any other Law. In order for a determination or other action to be in
“good faith” for purposes of any action taken or delivered to be taken by the
Company in its capacity as the general partner of the MLP, the Person or Persons
making such determination or taking or declining to take such other action must
believe that the determination or other action is in the best interests of the
MLP.

 
 
(c)
Whenever the Company (including the Board of Directors or the Conflicts
Committee thereof acting on behalf of the Company) makes a determination or
takes or declines to take any other action, or any of its Affiliates causes it
to do so, in its individual capacity as opposed to in its capacity as a general
partner of the MLP, whether under this Agreement or any other agreement
contemplated hereby or otherwise, then the Company (including the Board of
Directors or the Conflicts Committee thereof acting on behalf of the Company),
or such Affiliates causing it to do so, are entitled to make such determination
or to take or decline to take such other action free of any fiduciary duty or
obligation whatsoever to the MLP or any partner thereof, and the Company
(including the Board of Directors or the Conflicts Committee thereof acting on
behalf of the Company), or such Affiliates causing it to do so, shall not be
required to act in good faith or pursuant to any other standard imposed by this
Agreement, any other agreement contemplated hereby or under the Act or any other
law, rule or regulation. By way of illustration and not of limitation, whenever
the phrase, “at the option of the Company,” or some variation of that phrase, is
used in this Agreement, it indicates that the Company is acting in its
individual capacity. For the avoidance of doubt, whenever the Company votes or
transfers its Common Units, or refrains from voting or transferring its Common
Units, it shall be acting in its individual capacity.

 
 
(d)
Notwithstanding anything to the contrary in this Agreement, none of the Company,
nor the Board or any committee thereof and the Affiliates of the Company shall
have any duty or obligation, express or implied, to (i) sell or otherwise
Dispose of any asset of the MLP or any Group Member other than in the ordinary
course of business or (ii) permit the MLP or any Group Member to use any
facilities or assets of the Company and its Affiliates, except as may be
provided in contracts entered into from time to time specifically dealing with
such use. Any determination by the Company or any of its Affiliates to enter
into such contracts shall be at its option.

 
 
43

--------------------------------------------------------------------------------

 
 
 
(e)
Whenever a particular transaction, arrangement or resolution of a conflict of
interest is required under this Agreement to be “fair and reasonable” to any
Person, the fair and reasonable nature of such transaction, arrangement or
resolution shall be considered in the context of all similar or related
transactions.

 
6.13        Certain Limitations on the Board of Directors. Notwithstanding any
other provision contained in this Agreement, the Board of Directors shall not
take any of the following actions without first obtaining the approval of
Members holding a Super-Majority Interest:
 
 
(a)
issuing Additional Membership Interests or New Securities pursuant to
Section 3.2;

 
 
(b)
borrowing funds pursuant to Section 3.3;

 
 
(c)
amending any of the provisions of Section 3.6 with respect to the terms
regarding a right of first refusal;

 
 
(d)
amending Section 4.1 and the obligation of Members to make Capital Contributions
pursuant thereto;

 
 
(e)
amending or changing any of the provisions in Article 5, except as required to
comply with modifications to federal tax laws, including the Code and any
Treasury Regulations;

 
 
(f)
changing the manner in which Directors are appointed as set forth in
Section 6.2(b);

 
 
(g)
amending Section 9.1 to modify, change or alter the events that shall cause a
dissolution of the Company;

 
 
(h)
selling all or substantially all of the Property of the Company;

 
 
(i)
selling any of the Incentive Distribution Rights held by the Company;

 
 
(j)
merging, consolidating or converting the Company into a Surviving Business
Entity pursuant to Article 10, except as provided in Section 10.3(d)
and 10.3(e); or

 
 
(k)
modifying, changing or amending the provisions of Article 11 with respect to the
Transfer of Membership Interests or Incentive Distribution Rights.

 
6.14        Specific Limitations on Members. Except as provided in this
Agreement, no Member shall have the right or power to: (a) withdraw or reduce
its Capital Contribution except as provided by Applicable Law, (b) make
voluntary Capital Contributions or contribute any property to the Company other
than cash, (c) cause the termination and dissolution of the Company or (d)
require that property other than cash be distributed in return of its Capital
Contribution. Each Member hereby irrevocably waives any and all rights it may
have to maintain an action for partition of any of the Company’s property.
Except as otherwise set forth in this Agreement, no Member shall have priority
over any other Member either as to the return of its Capital Contribution or as
to Net Income, Net Loss or distributions. Other than upon the termination and
dissolution of the Company as provided by this Agreement, there has been no time
agreed upon when or if all or any portion of the Capital Contribution of any
Member will be returned to it.
 
 
44

--------------------------------------------------------------------------------

 
 
ARTICLE 7
TAX MATTERS
 
7.1          Tax Returns and Information.
 
 
(a)
The Board of Directors shall cause to be prepared and timely filed (on behalf of
the Company) all federal, state and local tax returns required to be filed by
the Company, including making all elections on such tax returns and to provide
all Members, upon request, access to accounting and tax information and
schedules as shall be necessary for the preparation by such Member of its income
tax returns and such Member’s tax information reporting requirements. The
Company shall bear the costs of the preparation and filing of its returns.

 
 
(b)
Not less than 60 days prior to the date (as extended) on which the Company
intends to file its federal income tax return or any state income tax return but
in any event no earlier than March 1 of each year, the return proposed to be
filed by the Company shall be furnished to the Board of Directors for review.

 
 
(c)
The Board of Directors shall cause to be prepared and timely filed (for the
Company, and on behalf of the MLP) all federal, state and local tax returns
required to be filed by the Company or the MLP. The Company shall deliver a copy
of each such tax return to the Members within ten (10) days following the date
on which any such tax return is filed, together with such additional information
as may be required by the Members.

 
7.2          Tax Matters Member. The Tax Matters Member is authorized to take
such actions and to execute and file all statements and forms on behalf of the
Company which may be permitted or required by the applicable provisions of the
Code or Treasury Regulations issued thereunder. The Tax Matters Member shall
have full and exclusive power and authority on behalf of the Company to
represent the Company (at the Company’s expense) in connection with all
examinations of the Company’s affairs by tax authorities, including resulting
administrative and judicial proceedings, and to expend Company funds for
professional services and costs associated therewith. The Tax Matters Member
shall keep the Members informed as to the status of any audit of the Company’s
tax affairs, and shall take such action as may be necessary to cause any Member
so requesting to become a “notice partner” within the meaning of Code Section
6223. Without first obtaining the approval of the Board, the Tax Matters Member
shall not, with respect to Company tax matters, (i) enter into a settlement
agreement with respect to any tax matter which purports to bind Members other
than the Tax Matters Member, (ii) intervene in any action pursuant to Code
Section 6226(b)(5), (iii) enter into an agreement extending the statute of
limitations, or (iv) file a petition pursuant to Code Sections 6226(a) or 6228.
If an audit of any of the Company’s tax returns shall occur, the Tax Matters
Member shall not settle or otherwise compromise assertions of the auditing agent
which may be adverse to any Member as compared to the position taken on the
Company’s tax returns without the prior written consent of each such affected
Member.
 
7.3          Tax Elections. The Company shall make the election under Code
Section 754 in accordance with the Treasury Regulations thereunder. Except as
otherwise provided herein, the Board of Directors shall determine whether the
Company should make any other elections under the Code.
 
 
45

--------------------------------------------------------------------------------

 
 
ARTICLE 8
BOOKS, RECORDS, REPORTS AND BANK ACCOUNTS
 
8.1          Maintenance of Books. The Board of Directors shall keep or cause to
be kept at the principal office of the Company or at such other location
approved by the Board of Directors complete and accurate books and records of
the Company, supporting documentation of the transactions with respect to the
conduct of the Company’s business and minutes of the proceedings of the Board of
Directors and any other books and records that are required to be maintained by
Applicable Law, including the following:
 
 
(a)
a current list of the full name and last known address of each Member together
with information regarding the amount of cash and a description and the Book
Value of any other property or services contributed by each Member and which
each Member has agreed to contribute in the future, and the date on which each
Member became a Member of the Company;

 
 
(b)
a copy of the Organizational Certificate and this Agreement, including any and
all amendments to either thereof, or any amendments that have been executed;

 
 
(c)
copies of the Company’s federal, state, and local income tax or information
returns and reports, if any, for each Allocation Year, provided, that the
Company need not retain any such records for more than six (6) fiscal years;

 
 
(d)
the financial statements of the Company for each fiscal year, provided, that the
Company need not retain any such records for more than six (6) fiscal years; and

 
 
(e)
the Company’s books and records for each fiscal year, provided that the Company
need not retain any such records for more than four (4) fiscal years.

 
8.2          Financial Statements. The Board of Directors shall cause books of
account to be maintained reflecting the operations of the Company on an annual
basis. The Company shall not be required to keep book maintained on a cash
basis. The Company shall cause to be prepared for and delivered to the Members
at least annually, at the Company’s expense, financial statements of the Company
prepared in accordance with generally accepted accounting principles.
 
8.3          Bank Accounts. Funds of the Company shall be deposited in such
banks or other depositories as shall be designated from time to time by the
Board of Directors. All withdrawals from any such depository shall be made only
as authorized by the Board of Directors and shall be made only by check, wire
transfer, debit memorandum or other written instruction.
 
8.4          Fiscal Year. For financial accounting purposes, the fiscal year of
the Company will end on December 31 of each year unless a different year is
adopted by the Members.
 
ARTICLE 9
DISSOLUTION, WINDING-UP AND TERMINATION
 
9.1          Dissolution.
 
 
(a)
The Company shall dissolve and its affairs shall be wound up on the first to
occur of the following events (each a “Dissolution Event”):

 
 
(i)
the decision of the Members holding a Super-Majority Interest;

 
 
(ii)
the entry of a decree of judicial dissolution of the Company under Section
18-802 of the Act; and

 
 
46

--------------------------------------------------------------------------------

 
 
 
(iii)
at any time there are no Members of the Company, unless the Company is continued
in accordance with the Act or this Agreement.

 
 
(b)
No other event shall cause a dissolution of the Company.

 
 
(c)
Upon the occurrence of any event that causes there to be no Members of the
Company, to the fullest extent permitted by law, the personal representative of
the last remaining Member is hereby authorized to, and shall, within 90 days
after the occurrence of the event that terminated the continued membership of
such Member in the Company, agree in writing (i) to continue the Company and
(ii) to the admission of the personal representative or its nominee or designee,
as the case may be, as a substitute Member of the Company, effective as of the
occurrence of the event that terminated the continued membership of such Member
in the Company.

 
 
(d)
Notwithstanding any other provision of this Agreement, the Bankruptcy of a
Member shall not cause such Member to cease to be a Member of the Company and,
upon the occurrence of such an event, the Company shall continue without
dissolution.

 
9.2          Winding-Up and Termination.
 
 
(a)
On the occurrence of a Dissolution Event, the Board of Directors shall select
one or more Persons to act as liquidator. The liquidator shall proceed
diligently to wind up the affairs of the Company and make final distributions as
provided herein and in the Act. The costs of winding up shall be borne as a
Company expense. Until final distribution, the liquidator shall continue to
operate the Company properties with all of the power and authority of the Board
of Directors. The steps to be accomplished by the liquidator are as follows:

 
 
(i)
as promptly as possible after dissolution and again after final winding up, the
liquidator shall cause a proper accounting to be made by a recognized firm of
certified public accountants of the Company’s assets, liabilities and operations
through the last calendar day of the month in which the dissolution occurs or
the final winding up is completed, as applicable;

 
 
(ii)
the liquidator shall discharge from Company funds all of the debts, liabilities
and obligations of the Company or otherwise make adequate provision for payment
and discharge thereof (including the establishment of a cash escrow fund for
contingent liabilities in such amount and for such term as the liquidator may
reasonably determine);

 
 
(iii)
the liquidator may sell any or all Company Property, including to Members; and

 
 
(iv)
all remaining assets of the Company (including cash) shall be distributed to the
Members in the same manner in which non-liquidating distributions are made in
accordance with Section 5.1.

 
 
(b)
The distribution of cash or Property to a Member in accordance with the
provisions of this Section 9.2 constitutes a complete return to the Member of
its Capital Contributions and a complete distribution to the Member of its share
of all the Company’s Property and constitutes a compromise to which all Members
have consented within the meaning of Section 18-502(b) of the Act. No Member
shall be required to make any Capital Contribution to the Company to enable the
Company to make the distributions described in this Section 9.2.

 
 
47

--------------------------------------------------------------------------------

 
 
 
(c)
On completion of such final distribution, the liquidator shall file a
Certificate of Cancellation with the Secretary of State of the State of Delaware
and take such other actions as may be necessary to terminate the existence of
the Company.

 
9.3          Compliance With Certain Requirements of Treasury Regulations;
Deficit Capital Accounts. In the event the Company is “liquidated” within the
meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g), distributions
shall be made pursuant to Section 9.2 to the Members who have positive Capital
Accounts in compliance with Treasury Regulations Section
1.704-1(b)(2)(ii)(b)(2). If any Member has a deficit balance in its Capital
Account (after giving effect to all contributions, distributions and allocations
for all Allocation Years, including the Allocation Year during which such
liquidation occurs), such Member shall have no obligation to make any
contribution to the capital of the Company with respect to such deficit, and
such deficit shall not be considered a debt owed to the Company or to any other
Person for any purpose whatsoever.
 
9.4          Deemed Distribution and Recontribution. Notwithstanding any other
provision of this Article 9, in the event the Company is liquidated within the
meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g) but no Dissolution
Event has occurred, the Property shall not be liquidated, the Company’s Debts
and other Liabilities shall not be paid or discharged, and the Company’s affairs
shall not be wound up. Instead, solely for federal income tax purposes, the
Company shall be deemed to have contributed all its Property and Liabilities to
a new limited liability company in exchange for an interest in such new company
and, immediately thereafter, the Company will be deemed to liquidate by
distributing interests in the new company to the Members.
 
9.5          Allocations and Distributions During Period of Liquidation. During
the period commencing on the first day of the Allocation Year during which a
Dissolution Event occurs and ending on the date on which all of the assets of
the Company have been distributed to the Members pursuant to Section 9.2, the
Members shall continue to share Net Income, Net Loss and other items of Company
income, gain, loss or deduction in the manner provided in Article 5 but no
distributions shall be made pursuant to Section 5.1 after the day on which the
Dissolution Event occurs.
 
9.6          Character of Liquidating Distributions. All payments made in
liquidation of the Membership Interest of a Member in the Company shall be made
in exchange for the Membership Interest of such Member in Property pursuant to
Code Section 736(b)(1), including the interest of such Member in Company
goodwill.
 
ARTICLE 10
MERGER, CONSOLIDATION OR CONVERSION
 
10.1        Authority. Subject to Section 6.1, the Company may merge,
consolidate with or convert to one or more corporations, limited liability
companies, business trusts or associations, real estate investment trusts,
common law trusts or unincorporated businesses, including a partnership (whether
general or limited (including a limited liability partnership)) or convert into
any such entity, whether such entity is formed under the laws of the State of
Delaware or any other state of the United States of America, pursuant to a
written agreement of merger or consolidation (“Merger Agreement”) or a written
plan of conversion (“Plan of Conversion”), as the case may be, in accordance
with this Article 10.
 
10.2        Procedure for Merger, Consolidation or Conversion.
 
 
(a)
Merger, consolidation or conversion of the Company pursuant to this Article 10
requires the prior consent of the Board of Directors and Members as set forth in
Section 10.3(b). Upon such approval, the Merger Agreement  or the Plan of
Conversion shall set forth:

 
 
48

--------------------------------------------------------------------------------

 
 
 
(i)
The names and jurisdictions of formation or organization of each of the business
entities proposing to merge, consolidate or convert;

 
 
(ii)
The name and jurisdiction of formation or organization of the business entity
that is to survive the proposed merger, consolidation or conversion (“Surviving
Business Entity”);

 
 
(iii)
The terms and conditions of the proposed merger, consolidation or conversion;

 
 
(iv)
The manner and basis of exchanging or converting the equity securities of each
constituent business entity for, or into, cash, property or general or limited
partnership or limited liability company interests, rights, securities or
obligations of the Surviving Business Entity; and (i) if any general or limited
partnership or limited liability company interests, rights, securities or
obligations of any constituent business entity are not to be exchanged or
converted solely for, or into, cash, property or general or limited partnership
or limited liability company interests, rights, securities or obligations of the
Surviving Business Entity, the cash, property or general or limited partnership
or limited liability company interests, rights, securities or obligations of any
general or limited partnership, limited liability company, corporation, trust or
other entity (other than the Surviving Business Entity) which the holders of
such interests, rights, securities or obligations of the constituent business
entity are to receive in exchange for, or upon conversion of, their interests,
rights, securities or obligations and (ii) in the case of securities represented
by certificates, upon the surrender of such certificates, which cash, property
or general or limited partnership or limited liability company interests,
rights, securities or obligations of the Surviving Business Entity or any
general or limited partnership, limited liability company, corporation, trust or
other entity (other than the Surviving Business Entity), or evidences thereof,
are to be delivered;

 
 
(v)
A statement of any changes in the constituent documents or the adoption of new
constituent documents (the articles or certificate of incorporation, articles of
trust, declaration of trust, certificate or agreement of limited partnership or
limited liability company or other similar charter or governing document) of the
Surviving Business Entity to be effected by such merger or consolidation;

 
 
(vi)
The effective time of the merger, consolidation or conversion, which may be the
date of the filing of the certificate of merger or certificate of conversion
pursuant to Section 10.4 or a later date specified in or determinable in
accordance with the Merger Agreement or Plan of Conversion, provided that, if
the effective time of the merger or consolidation is to be later than the date
of the filing of the certificate of merger or conversion, the effective time
shall be fixed no later than the time of the filing of the certificate of merger
or conversion and stated therein; and

 
 
(vii)
Such other provisions with respect to the proposed merger, consolidation or
conversion as are deemed necessary or appropriate by the Board of Directors.

 
 
(b)
If the Board of Directors shall determine to consent to the conversion, the
Board of Directors may approve and adopt a Plan of Conversion containing such
terms and conditions that the Board of Directors determines to be necessary or
appropriate.

 
 
49

--------------------------------------------------------------------------------

 
 
10.3        Approval by Members of Merger, Consolidation or Conversion.
 
 
(a)
Except as provided in Section 10.3(d), the Board of Directors, upon its approval
of the Merger Agreement or Plan of Conversion, as the case may be, shall direct
that the Merger Agreement or the Plan of Conversion, as applicable, be submitted
to a vote of the Members, whether at a special meeting or by written consent, in
either case in accordance with the requirements of Section 3.5. A copy or a
summary of the Merger Agreement or the Plan of Conversion, as applicable, shall
be included in or enclosed with the notice of a special meeting or the written
consent.

 
 
(b)
Except as provided in Section 10.3(d), the Merger Agreement or the Plan of
Conversion, as applicable, shall be approved upon receiving the affirmative vote
or consent of a Super-Majority Interest.

 
 
(c)
Except as provided in Section 10.3(d), after such approval by vote or consent of
a Super-Majority Interest, and at any time prior to the filing of the
certificate of merger or a certificate of conversion pursuant to Section 10.4,
the merger, consolidation or conversion may be abandoned pursuant to provisions
therefor, if any, set forth in the Merger Agreement or the Plan of Conversion,
as the case may be.

 
 
(d)
Notwithstanding anything else contained in this Article 10 or in this Agreement,
the Board of Directors is permitted without Member approval, to convert the
Company into a new limited liability entity, to merge the Company into, or
convey all of the Company’s assets to, another limited liability entity which
shall be newly formed and shall have no assets, liabilities or operations at the
time of such conversion, merger or conveyance other than those it receives from
the Company if (i) the Board of Directors has received an Opinion of Counsel
that the merger or conveyance, as the case may be, would not result in the loss
of the limited liability of any Member or cause the Company or the MLP to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not previously treated
as such), (ii) the sole purpose of such conversion, merger or conveyance is to
effect a mere change in the legal form of the Company into another limited
liability entity and (iii) the governing instruments of the new entity provide
the Members and the Board of Directors with the same rights and obligations as
are herein contained.

 
 
(e)
Additionally, notwithstanding anything else contained in this Article 10 or in
this Agreement, the Board of Directors is permitted, without Member approval, to
merge, consolidate or convert the Company with or into another entity if (i) the
Board of Directors has received an Opinion of Counsel that the merger or
consolidation, as the case may be, would not result in the loss of the limited
liability of any Member or cause the Company or the MLP to be treated as an
association taxable as a corporation or otherwise to be taxed as an entity for
federal income tax purposes (to the extent not previously treated as such),
(ii) the merger or consolidation would not result in an amendment to this
Agreement, other than any amendments that could be adopted pursuant to
Section 13.5, (iii) the Company is the Surviving Business Entity in such merger
or consolidation and (iv) the Membership Interests outstanding immediately prior
to the effective date of the merger or consolidation are to be identical
Membership Interests of the Company after the effective date of the merger or
consolidation.

 
 
50

--------------------------------------------------------------------------------

 
 
10.4        Certificate of Merger or Conversion.
 
 
(a)
Upon the required approval, if any, by the Board of Directors and the Members of
a Merger Agreement or a Plan of Conversion, as the case may be, a certificate of
merger or certificate of conversion, as applicable, shall be executed and filed
with the Secretary of State of the State of Delaware in conformity with the
requirements of the Delaware Act.

 
 
(b)
At the effective time of the certificate of merger:

 
 
(i)
all of the rights, privileges and powers of each of the business entities that
has merged or consolidated, and all property, real, personal and mixed, and all
debts due to any of those business entities and all other things and causes of
action belonging to each of those business entities, shall be vested in the
Surviving Business Entity and after the merger or consolidation shall be the
property of the Surviving Business Entity to the extent they were of each
constituent business entity;

 
 
(ii)
the title to any real property vested by deed or otherwise in any of those
constituent business entities shall not revert and is not in any way impaired
because of the merger or consolidation;

 
 
(iii)
all rights of creditors and all liens on or security interests in property of
any of those constituent business entities shall be preserved unimpaired; and

 
 
(iv)
all debts, liabilities and duties of those constituent business entities shall
attach to the Surviving Business Entity and may be enforced against it to the
same extent as if the debts, liabilities and duties had been incurred or
contracted by it.

 
 
(c)
At the effective time of the certificate of conversion:

 
 
(i)
the Company shall continue to exist, without interruption, but in the
organizational form of the converted entity rather than in its prior
organizational form;

 
 
(ii)
all rights, titles and interests to all real estate and other property owned by
the Company shall continue to be owned by the converted entity in its new
organizational form without reversion or impairment, without further act or
deed, and without any transfer or assignment having occurred, but subject to any
existing liens or other encumbrances thereon;

 
 
(iii)
all liabilities and obligations of the Company shall continue to be liabilities
and obligations of the converted entity in its new organizational form without
impairment or diminution by reason of the conversion;

 
 
(iv)
all rights of creditors or other parties with respect to or against the prior
interest holders or other owners of the Company in their capacities as such in
existence as of the effective time of the conversion will continue in existence
as to those liabilities and obligations and may be pursued by such creditors and
obligees as if the conversion did not occur;

 
 
(v)
a proceeding pending by or against the Company or by or against any of Members
in their capacities as such may be continued by or against the converted entity
in its new organizational form and by or against the prior members without any
need for substitution of parties; and

 
 
51

--------------------------------------------------------------------------------

 
 
 
(vi)
the Membership Interests that are to be converted into partnership interests,
shares, evidences of ownership, or other securities in the converted entity as
provided in the Plan of Conversion or certificate of conversion shall be so
converted, and Members shall be entitled only to the rights provided in the Plan
of Conversion or certificate of conversion.

 
A merger, consolidation or conversion effected pursuant to this Article shall
not be deemed to result in a transfer or assignment of assets or liabilities
from one entity to another.
 
ARTICLE 11
TRANSFERS
 
11.1        Restriction on Transfers. Except as otherwise permitted by this
Agreement, no Member shall Transfer all or any portion of its Membership
Interest.
 
11.2        Permitted Transfers. Subject to the conditions and restrictions set
forth in Section 11.3, a Member may at any time Transfer all or any portion of
its Membership Interest (a) to any Independent Third Party pursuant to the
conditions and restrictions set forth in Section 3.6, (b) in the case of any
Member holding a Membership Interest of twenty-five percent (25%) or greater,
pursuant to the terms of the Buy-Sell Agreement, (c) to any Wholly-Owned
Affiliate of the transferor, (d) the transferor’s administrator or trustee to
whom such Membership Interest is transferred involuntarily by operation of law,
(e) a Member who is an individual shall be entitled to Transfer all or any
portion of its Membership Interest to a trust for the benefit of such Member or
a member of the “immediate family” of such member (herein referred to as a
“Permitted Transferee”) so long as the Person controlling such trust is
satisfactory to the Board of Directors; provided, that the Permitted Transferee
shall not be admitted as a Member of the Company, but shall remain an Assignee
with respect to the interest transferred, or (f) any Purchaser in a transaction
approved by the Board (any such Transfer being referred to in this Agreement as
a “Permitted Transfer”). For purposes of this Section 11.2, “immediate family
member” shall include only children, whether by birth or adoption, of the Member
and the Member’s wife. Siblings, former wives, common-law wives, parents and
in-laws are specifically excluded from the definition of “immediate family.”
 
11.3        Conditions to Permitted Transfers. A Transfer shall not be treated
as a Permitted Transfer under Section 11.2 hereof unless and until the following
conditions are satisfied:
 
 
(a)
The transferor and transferee shall execute and deliver to the Company such
documents and instruments of conveyance as may be necessary or appropriate to
effectuate such Transfer and to confirm the agreement of the transferee to be
bound by the provisions of this Agreement.

 
 
(b)
Such Transfer will be exempt from all applicable registration requirements and
will not violate any applicable Laws regulating the Transfer of securities, and,
except in the case of a Transfer of a Membership Interest to another Member or
to a Wholly-Owned Affiliate of any Member, including the transferor, the
transferor shall provide an opinion of nationally recognized counsel to such
effect.

 
 
(c)
Such Transfer will not cause the Company to be deemed to be an “investment
company” under the Investment Company Act of 1940, as amended, and the
transferor shall provide an opinion of nationally recognized counsel to such
effect. The Company and the other Members shall provide to such counsel any
information available to the Company or to such other Members, as the case may
be, and relevant to such opinion.

 
 
52

--------------------------------------------------------------------------------

 
 
 
(d)
No notice or request initiating the procedures contemplated by Article 12 may be
given by any Member, while any notice, purchase or Transfer is pending under
Article 12, as the case may be, or after a Dissolution Event has occurred. No
Member may sell any portion of its Membership Interest pursuant to Article 12
during any period that, as provided above, it may not give the notice initiating
the procedures contemplated by such Article 12 or thereafter until it has given
such notice and otherwise complied with the provisions of such Article 12.

 
11.4        Prohibited Transfers.
 
 
(a)
Any purported Transfer of a Membership Interest that is not a Permitted Transfer
shall, to the fullest extent permitted by law, be null and void and of no force
or effect whatsoever; provided, however, that, if the Company is required to
recognize a Transfer that is not a Permitted Transfer, the rights with respect
to the Transferred Membership Interest shall be strictly limited to the
transferor’s rights to allocations and distributions as provided by this
Agreement with respect to the Transferred Membership Interest, which allocations
and distributions may be applied (without limiting any other legal or equitable
rights of the Company) to satisfy any debts, obligations or Liabilities for
damages that the transferor or transferee of such Membership Interest may have
to the Company.

 
 
(b)
In the case of a Transfer or attempted Transfer of a Membership Interest that is
not a Permitted Transfer, the parties engaging or attempting to engage in such
Transfer shall be liable to indemnify and hold harmless the Company and the
other Members from all Liability and damages that the Company or any of such
indemnified Members may incur (including incremental tax liabilities, lawyers’
fees and expenses) as a result of such Transfer or attempted Transfer and
efforts to enforce the indemnity granted hereby.

 
11.5        Rights of Unadmitted Assignees. A Person who acquires a Membership
Interest but who is not admitted as a substituted Member pursuant to
Section 11.6 (an “Assignee”) shall be entitled only to allocations and
distributions with respect to such Membership Interest in accordance with this
Agreement, and, to the fullest extent permitted by Law, shall have no right to
any information or accounting of the affairs of the Company, shall not be
entitled to inspect the books or records of the Company, and shall not have any
of the rights of a Member under the Act or this Agreement.
 
11.6        Admission of Substituted Members. Subject to the other provisions of
this Article 11, a transferee of a Membership Interest may be admitted to the
Company as a substituted Member only upon satisfaction of the conditions set
forth in this Section 11.6:
 
 
(a)
The Membership Interest with respect to which the transferee is being admitted
was acquired by means of a Permitted Transfer;

 
 
(b)
The transferee of a Membership Interest (other than, with respect to clauses (i)
and (ii) below, a transferee that was a Member prior to the Transfer) shall, by
written instrument, (i) accept and adopt the terms and provisions of this
Agreement, including this Article 11 and Article 12, and (ii) assume the
obligations of the transferor Member under this Agreement with respect to the
Transferred Membership Interest. The transferor Member shall be released from
all such assumed obligations except (x) those obligations or Liabilities of the
transferor Member arising out of a breach of this Agreement by the transferor
Member and (y) in the case of a Transfer to any Person other than a Member,
those obligations or Liabilities of the transferor Member based on events
occurring, arising or maturing prior to the date of Transfer; and

 
 
53

--------------------------------------------------------------------------------

 
 
 
(c)
The transferee and transferor shall each execute and deliver such other
instruments as the Members acting with the approval of a Super-Majority Interest
reasonably deem necessary or appropriate to effect, and as a condition to, such
Transfer, including amendments to the Organizational Certificate or any other
instrument filed with the State of Delaware or any other state or Governmental
Authority.

 
11.7        Distributions and Allocations in Respect of Transferred Member
Interests. If any Membership Interest is Transferred during any Allocation Year
in compliance with the provisions of this Article 11, Net Income, Net Loss, each
item thereof, and all other items attributable to the Transferred Membership
Interest for such Allocation Year shall be divided and allocated between the
transferor and the transferee by taking into account their varying Membership
Interests during the Allocation Year in accordance with Code Section 706(d),
using any conventions permitted by law and agreed to by the transferor and
transferee. All distributions on or before the date of such Transfer shall be
made to the transferor, and all distributions thereafter shall be made to the
transferee. Solely for purposes of making such allocations and distributions,
the Company shall recognize such Transfer not later than the end of the calendar
month during which it is given notice of such Transfer; provided, that, if the
Company is given notice of a Transfer at least 10 Business Days prior to the
Transfer, the Company shall recognize such Transfer as of the date of such
Transfer; and provided, further, that if the Company does not receive a notice
stating the date such Membership Interest was Transferred and such other
information as the Members may reasonably require within thirty (30) days after
the end of the Allocation Year during which the Transfer occurs, then all such
items shall be allocated, and all distributions shall be made, to the Person
who, according to the books and records of the Company, was the owner of the
Membership Interest on the last day of such Allocation Year. To the fullest
extent permitted by law, neither the Company nor the Members shall incur any
Liability for making allocations and distributions in accordance with the
provisions of this Section 11.7, whether or not any of the Members or the
Company has knowledge of any Transfer of ownership of any Membership Interest.
 
ARTICLE 12
PREEMPTIVE RIGHTS
 
12.1        Rights to Participate in Issuance of Additional Membership Interests
and New Securities. If any additional Membership Interests or New Securities are
issued in accordance with Section 3.2, each Member shall have the right to
acquire any such additional Membership Interests or New Securities issued by the
Company pro rata in accordance with such Member’s Sharing Ratio.
 
12.2        Exception. The preemptive right granted under this Agreement shall
expire upon, and shall not be applicable to, any sale of New Securities of the
Company to the public effected pursuant to a registration statement filed with,
and declared effective by, the SEC under the Securities Act.
 
ARTICLE 13
GENERAL PROVISIONS
 
13.1        Notices. Except as expressly set forth to the contrary in this
Agreement, all notices, requests or consents provided for or permitted to be
given under this Agreement must be in writing and must be delivered to the
recipient in person, by courier or mail or by facsimile or other electronic
transmission and a notice, request or consent given under this Agreement is
effective on receipt by the Person to receive it; provided, however, that a
facsimile or other electronic transmission that is transmitted after the normal
business hours of the recipient shall be deemed effective on the next Business
Day. All notices, requests and consents to be sent to a Member must be sent to
or made at the addresses given for that Member as that Member may specify by
notice to the other Members. Any notice, request or consent to the Company must
be given to all of the Members. Whenever any notice is required to be given by
Applicable Law, the Organizational Certificate or this Agreement, a written
waiver thereof, signed by the Person entitled to notice, whether before or after
the time stated therein, shall be deemed equivalent to the giving of such
notice.
 
 
54

--------------------------------------------------------------------------------

 
 
13.2        Execution of Certain Documents. The Members agree to execute such
instruments, documents and papers as the Board of Directors deems necessary or
appropriate to carry out the intent of this Agreement. Each Member, including
each new and substituted Member, by the execution of this Agreement or by
agreeing in writing to be bound by the provisions of this Agreement, irrevocably
constitutes and appoints each member of the Board of Directors and/or any
Officer designated by the Board of Directors to act on its behalf for purposes
of this Section 13.2 its true and lawful attorney-in-fact with full power and
authority in its name, place and stead to execute, acknowledge, deliver, swear
to, file and record at the appropriate public offices such documents as may be
necessary or appropriate to carry out the provisions of this Agreement,
including but not limited to:
 
 
(a)
all certificates and other instruments (specifically including counterparts of
this Agreement), and any amendment thereof, that the Board of Directors deems
appropriate to qualify or continue the Company as a limited liability company in
any jurisdiction in which the Company may conduct business or in which such
qualification or continuation is, in the opinion of the Board of Directors,
necessary to protect the limited liability of the Members;

 
 
(b)
all amendments to this Agreement adopted in accordance with the terms hereof and
all instruments that the Board of Directors deems appropriate to reflect a
change or modification of the Company in accordance with the terms of this
Agreement; and

 
 
(c)
all conveyance and other instruments that the Board of Directors deems
appropriate to reflect the dissolution of the Company.

 
The appointment by each Member of each member of the Board of Directors and/or
any Officer designated by the Board of Directors as its attorney-in-fact shall
be deemed to be a power coupled with an interest, in recognition of the fact
that each of the Members under this Agreement will be relying upon the power of
the Board of Directors to act as contemplated by this Agreement in any filing
and other action by it on behalf of the Company, and shall survive and shall not
be affected by the subsequent disability, incapacity, the bankruptcy,
dissolution, death, adjudication of incompetence or insanity of any Member
giving such power and the transfer or assignment of all or any part of such
Member’s Membership Interest; provided, however, that in the event of a Transfer
by a Member of all of its Membership Interest, the power of attorney given by
the transferor shall survive such assignment only until such time as the
Assignee shall have been admitted to the Company as a substituted Member and all
required documents and instruments shall have been duly executed, filed and
recorded to effect such substitution.
 
13.3        Entire Agreement; Supersedure. This Agreement constitutes the entire
agreement of the Members and their respective Affiliates relating to the subject
matter hereof and supersedes all prior contracts or agreements with respect to
such subject matter, whether oral or written.
 
13.4        Effect of Waiver or Consent. Except as provided in this Agreement, a
waiver or consent, express or implied, to or of any breach or default by any
Person in the performance by that Person of its obligations with respect to the
Company is not a consent or waiver to or of any other breach or default in the
performance by that Person of the same or any other obligations of that Person
with respect to the Company. Except as provided in this Agreement, failure on
the part of a Person to complain of any act of any Person or to declare any
Person in default with respect to the Company, irrespective of how long that
failure continues, does not constitute a waiver by that Person of its rights
with respect to that default until the applicable statute-of-limitations period
has run.
 
 
55

--------------------------------------------------------------------------------

 
 
13.5        Amendment or Restatement. This Agreement may be amended or restated
only by a written instrument executed by all Members; provided, however, that
notwithstanding anything to the contrary contained in this Agreement, each
Member agrees that the Board of Directors, without the approval of any Member,
may amend any provision of the Organizational Certificate and this Agreement,
and may authorize any Officer to execute, swear to, acknowledge, deliver, file
and record any such amendment and whatever documents may be required in
connection therewith, to reflect any change that does not require consent or
approval (or for which such consent or approval has been obtained) under this
Agreement or does not materially adversely affect the rights of the Members; and
provided, further, that any amendment to Section 2.4 of this Agreement shall be
deemed to materially affect the Members.
 
13.6        Binding Effect. This Agreement is binding on and shall inure to the
benefit of the Members and their respective heirs, legal representatives,
successors and assigns.
 
13.7        Governing Law; Venue. THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION. VENUE FOR ANY
CLAIM, SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING IN ANY WAY TO THIS
AGREEMENT SHALL BE EXCLUSIVELY BROUGHT IN THE APPROPRIATE STATE OR FEDERAL COURT
IN DALLAS COUNTY, TEXAS, AND EACH MEMBER IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN CONNECTION WITH ANY SUCH CLAIM, SUTI, ACTION OR
PROCEEDING.
 
13.8        Disputed Matters. In the event of any dispute, controversy or claim
of any kind or nature arising under or in connection with this Agreement (a
“Dispute”), then upon written request of either party, the matter shall be
submitted to the Conflicts Committee of the Board of Directors for
resolution.  If after a good faith conclusion by the Conflicts Committee that
amicable resolution through continued negotiation of the matter in issue does
not appear likely or thirty (30) Business Days has transpired since the
submission of the Dispute to the Conflicts Committee, unless such period of time
is extended by the mutual agreement of the parties attempting to resolve the
Dispute, the parties to the Dispute may take any legal or other action they deem
appropriate.
 
13.9        No Third Party Rights. The provisions of this Agreement are for the
benefit of the Company, the Board of Directors, the Members and Permitted
Transferees and no other Person, including creditors of the Company, shall have
any right or claim against the Company, the Board of Directors or any Member by
reason of this Agreement or any provision hereof or be entitled to enforce any
provision of this Agreement.
 
13.10     Severability. In the event of a direct conflict between the provisions
of this Agreement and (a) any provision of the Organizational Certificate, or
(b) any mandatory, non-waivable provision of the Act, such provision of the
Organizational Certificate or the Act shall control. If any provision of the Act
provides that it may be varied or superseded in the limited liability company
agreement (or otherwise by agreement of the members or managers of a limited
liability company), such provision shall be deemed superseded and waived in its
entirety if this Agreement contains a provision addressing the same issue or
subject matter. If any provision of this Agreement or the application thereof to
any Person or circumstance is held invalid or unenforceable to any extent, (a)
the remainder of this Agreement and the application of that provision to other
Persons or circumstances is not affected thereby and that provision shall be
enforced to the greatest extent permitted by Law, and (b) the Members or
Directors (as the case may be) shall negotiate in good faith to replace that
provision with a new provision that is valid and enforceable and that puts the
Members in substantially the same economic, business and legal position as they
would have been in if the original provision had been valid and enforceable.
 
 
56

--------------------------------------------------------------------------------

 
 
13.11      Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions.
 
13.12     Offset. Whenever the Company is to pay any sum to any Member, any
amounts that a Member owes the Company may be deducted from that sum before
payment.
 
13.13     Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.

 
57

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



 
CENTRAL ENERGY LP
       
By:
Central Energy LLC,
   
its General Partner
         
/s/ Imad K. Anouba
   
Imad K. Anbouba,
   
Member
         
/s/ Carter R. Montgomery
   
Carter R. Montgomery,
   
Member


 
58

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
Name of Member
 
Membership
Interest
         
Central Energy, LP
8150 N. Central Expressway
Suite 1525
Dallas, Texas 75206
    100.00 %

 
 
59

--------------------------------------------------------------------------------

 
